Exhibit 10.12

 

EXECUTION COPY

 

STOCK PURCHASE AGREEMENT

 

Avistar Communications Corporation
555 Twin Dolphin Drive, Suite 360
Redwood Shores, CA  94065

 

The undersigned (the “Investor”), hereby confirms its agreement with you as
follows:

 

1.                                       This Stock Purchase Agreement (the
“Agreement”) is made as of the date set forth below between Avistar
Communications Corporation, a Delaware corporation (the “Company”), and the
Investor.

 

2.                                       The Company has authorized the sale and
issuance of up to 3,333,333 Shares (the “Shares”) of common stock of the
Company, $0.001 par value (the “Common Stock”), to certain investors in a
private placement (the “Offering”).

 

3.                                       The Company and the Investor agree that
the Investor will purchase from the Company and the Company will issue and sell
to the Investor 3,000,000 Shares at a purchase price of $1.20 per Share, for an
aggregate purchase price of $3,600,000.00, pursuant to the Terms and Conditions
for Purchase of Shares attached hereto as Annex I and incorporated herein by
this reference as if fully set forth herein.  Unless otherwise requested by the
Investor in Exhibit A to Annex I, certificates representing the Shares purchased
by the Investor will be registered in the Investor’s name and address as set
forth below.

 

4.                                       The Investor represents that, except as
set forth below, (a) it has had no position, office or other material
relationship within the past three years with the Company or its affiliates, and
(b) it has no direct or indirect affiliation or association with any National
Association of Securities Dealers, Inc. (“NASD”) member.  Exceptions:

 

NONE

 

(If no exceptions, write “none.”  If left blank, response will be deemed to be
“none.”)

 

5.                                       The Investor represents that it holds
559,100 shares of the Common Stock as of the date hereof, which it acquired in
“brokers transactions” as such transactions are defined in Rule 144 promulgated
under the Securities Act of 1933, as amended.

 

--------------------------------------------------------------------------------


 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

 

Dated as of: March 23, 2004

 

 

 

Fuller & Thaler Behavioral Finance Fund, Ltd.

 

Fuller & Thaler Avalanche Fund, L.P.

 

 

 

“INVESTOR”

 

 

 

By:

  /s/ Brendan MacMillan

 

 

 

Print Name:

Brendan MacMillan

 

 

 

 

Title:

Portfolio Manager

 

 

 

 

Address:

 

 

 

 

 

 

AGREED AND ACCEPTED:

 

 

 

Avistar Communications Corporation

 

 

 

 

 

By:

/s/ Gerald J. Burnett

 

 

Name: Gerald J. Burnett

 

Title: Chief Executive Officer

 

 

 

 

 

By:

/s/ Robert J. Habig

 

 

Name:  Robert J. Habig

 

Title:  Chief Financial Officer

 

 

2

--------------------------------------------------------------------------------


 

ANNEX I

TERMS AND CONDITIONS FOR PURCHASE OF SHARES

 


1.                                      AGREEMENT TO SELL AND PURCHASE THE
SHARES; SUBSCRIPTION DATE.  AT THE CLOSING (AS DEFINED IN SECTION 2), AVISTAR
COMMUNICATIONS CORPORATION (THE “COMPANY”) WILL SELL TO THE INVESTOR NAMED IN
THE STOCK PURCHASE AGREEMENT DATED MARCH 23, 2004 TO WHICH THIS ANNEX I IS
ATTACHED (THE “STOCK PURCHASE AGREEMENT”), AND THE INVESTOR WILL PURCHASE FROM
THE COMPANY, UPON THE TERMS AND CONDITIONS HEREINAFTER SET FORTH, THE NUMBER OF
SHARES, (THE “SHARES”) SET FORTH IN PARAGRAPH 3 OF THE STOCK PURCHASE AGREEMENT
TO WHICH THESE TERMS AND CONDITIONS FOR PURCHASE OF SHARES ARE ATTACHED AS
ANNEX I (THIS “ANNEX” AND, TOGETHER WITH THE STOCK PURCHASE AGREEMENT, THIS
“AGREEMENT”) AND AT THE PURCHASE PRICE SET FORTH IN SUCH PARAGRAPH.  TERMS USED
BUT NOT OTHERWISE DEFINED IN THIS ANNEX SHALL HAVE THE MEANINGS SET FORTH IN THE
STOCK PURCHASE AGREEMENT.


 


2.                                      DELIVERY OF THE SHARES AT CLOSING.  THE
COMPLETION OF THE PURCHASE AND SALE OF THE SHARES (THE “CLOSING”) SHALL OCCUR AT
A PLACE AND TIME, NO LATER THAN MARCH 31, 2004 (THE “CLOSING DATE”), TO BE
SPECIFIED BY THE COMPANY AND THE INVESTOR.  BY MUTUAL AGREEMENT, THE CLOSING CAN
BE CONDUCTED BY PHONE, FAX, AND E-MAIL, WITH DELIVERY OF STOCK CERTIFICATES
WITHIN FIVE BUSINESS DAYS THEREAFTER.  AT THE CLOSING, THE COMPANY SHALL AGREE
TO DELIVER TO THE INVESTOR ONE OR MORE STOCK CERTIFICATES REPRESENTING THE
NUMBER OF SHARES SET FORTH ON THE SIGNATURE PAGE HERETO, EACH SUCH CERTIFICATE
TO BE REGISTERED IN THE NAME OF THE INVESTOR OR, IF SO INDICATED ON THE
SECURITIES CERTIFICATE QUESTIONNAIRE ATTACHED HERETO AS EXHIBIT A, IN THE NAME
OF A NOMINEE DESIGNATED BY THE INVESTOR.  IN ADDITION, ON OR PRIOR TO THE
CLOSING DATE, THE COMPANY SHALL CAUSE COUNSEL TO THE COMPANY TO DELIVER TO THE
INVESTOR A LEGAL OPINION IN THE FORM ATTACHED HERETO AS EXHIBIT D.


 

The Company’s obligation to issue and sell the Shares to the Investor shall be
subject to the following conditions, any one or more of which may be waived by
the Company: (a) receipt by the Company of the purchase price for the Shares
being purchased hereunder as set forth on the signature page hereto; (b) the
representations and warranties made by the Investor being true and correct in
all material respects on and as of such Closing with the same effect as though
such representations and warranties had been made on and as of the date of such
Closing and the fulfillment of those undertakings of the Investor to be
fulfilled on or prior to the Closing; (c) the sale and issuance of the Shares by
the Company to the Investor shall not require approval by the stockholders of
the Company under the Marketplace Rules of the Nasdaq Stock Market or Delaware
General Corporation Law; and (d) the absence of any order, writ, injunction,
judgment or decree that questions the validity of the Agreement or the right of
the Company to enter into the Agreement or to consummate the transactions
contemplated hereby and thereby.

 

The Investor’s obligation to purchase the Shares shall be subject to the
following conditions, any one or more of which may be waived by the Investor:
(a) the delivery to the Investor by counsel to the Company of a legal opinion in
the form attached hereto as Exhibit D; (b) the representations and warranties of
the Company contained in Section 3 being true and correct in all material
respects on and as of such Closing with the same effect as though such
representations and warranties had been made on and as of the date of such
Closing; (c) the absence of any order, writ, injunction, judgment or decree that
questions the validity of the Agreement or the right of the Company to enter
into such Agreement or to consummate the transactions contemplated hereby and
thereby; and (d) the delivery to the Investor by the Secretary or Assistant
Secretary of the Company of a certificate stating that the condition specified
in part (b) of this paragraph has been fulfilled.

 

D-1

--------------------------------------------------------------------------------


 


3.                                      REPRESENTATIONS, WARRANTIES AND
COVENANTS OF THE COMPANY.  EXCEPT AS OTHERWISE DESCRIBED IN THE COMPANY’S ANNUAL
REPORT ON FORM 10—K FOR THE YEAR ENDED DECEMBER 31, 2003 (AND ANY AMENDMENTS
THERETO FILED PRIOR TO THE DATE HEREOF); THE COMPANY’S PROXY STATEMENT FOR ITS
2003 ANNUAL MEETING OF SHAREHOLDERS; THE COMPANY’S QUARTERLY REPORTS ON FORM
10—Q FOR THE QUARTERS ENDED MARCH 31, 2003, JUNE 30, 2003, AND SEPTEMBER 30,
2003; AND THE COMPANY’S CURRENT REPORTS ON FORM 8—K FILED SINCE JANUARY 1, 2003
(COLLECTIVELY, THE “SEC REPORTS” OR THE “REPORTS”), OR ANY PRESS RELEASES ISSUED
BY THE COMPANY SINCE JANUARY 1, 2003, THE COMPANY HEREBY REPRESENTS AND WARRANTS
TO, AND COVENANTS WITH, THE INVESTOR AS OF THE DATE HEREOF AND THE CLOSING DATE,
AS FOLLOWS:


 


3.1                               ORGANIZATION.  EACH OF THE COMPANY AND ITS
SUBSIDIARIES (AS DEFINED IN RULE 405 UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”)) IS DULY INCORPORATED AND VALIDLY EXISTING IN
GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS ORGANIZATION.  EACH OF
THE COMPANY AND ITS SUBSIDIARIES HAS FULL POWER AND AUTHORITY TO OWN, OPERATE
AND OCCUPY ITS PROPERTIES AND TO CONDUCT ITS BUSINESS AS PRESENTLY CONDUCTED AND
IS REGISTERED OR QUALIFIED TO DO BUSINESS AND IN GOOD STANDING IN EACH
JURISDICTION IN WHICH IT OWNS OR LEASES PROPERTY OR TRANSACTS BUSINESS AND WHERE
THE FAILURE TO BE SO QUALIFIED WOULD HAVE A MATERIAL ADVERSE EFFECT UPON THE
COMPANY AND ITS SUBSIDIARIES TAKEN AS A WHOLE, OR THE BUSINESS, FINANCIAL
CONDITION, PROPERTIES, OPERATIONS OR ASSETS OF THE COMPANY AND ITS SUBSIDIARIES
TAKEN AS A WHOLE, OR THE COMPANY’S ABILITY TO PERFORM ITS OBLIGATIONS UNDER THE
AGREEMENTS (“MATERIAL ADVERSE EFFECT”), AND NO PROCEEDING HAS BEEN INSTITUTED IN
ANY SUCH JURISDICTION REVOKING, LIMITING OR CURTAILING, OR SEEKING TO REVOKE,
LIMIT OR CURTAIL, SUCH POWER AND AUTHORITY OR QUALIFICATION, WHICH PROCEEDING IS
REASONABLY LIKELY TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


3.2                               DUE AUTHORIZATION.  THE COMPANY HAS ALL
REQUISITE POWER AND AUTHORITY TO EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS
UNDER THE AGREEMENT, AND THE AGREEMENT HAS BEEN DULY AUTHORIZED AND VALIDLY
EXECUTED AND DELIVERED BY THE COMPANY AND CONSTITUTE LEGAL, VALID AND BINDING
AGREEMENTS OF THE COMPANY ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH
THEIR TERMS, EXCEPT AS RIGHTS TO INDEMNITY AND CONTRIBUTION MAY BE LIMITED BY
STATE OR FEDERAL SECURITIES LAWS OR THE PUBLIC POLICY UNDERLYING SUCH LAWS,
EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR SIMILAR LAWS AFFECTING CREDITORS’ AND CONTRACTING
PARTIES’ RIGHTS GENERALLY AND EXCEPT AS ENFORCEABILITY MAY BE SUBJECT TO GENERAL
PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN
A PROCEEDING IN EQUITY OR AT LAW).


 


3.3                               NON—CONTRAVENTION.  THE EXECUTION AND DELIVERY
OF THE AGREEMENT, THE ISSUANCE AND SALE OF THE SHARES TO BE SOLD BY THE COMPANY
UNDER THE AGREEMENT, THE FULFILLMENT OF THE TERMS OF THE AGREEMENT AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED THEREBY WILL NOT (A) RESULT IN
CONFLICT WITH OR CONSTITUTE A VIOLATION OF, OR DEFAULT (WITH THE PASSAGE OF TIME
OR OTHERWISE) UNDER, (I) ANY BOND, DEBENTURE, NOTE OR OTHER EVIDENCE OF
INDEBTEDNESS, OR ANY LEASE, CONTRACT, INDENTURE, MORTGAGE, DEED OF TRUST, LOAN
AGREEMENT, JOINT VENTURE OR OTHER AGREEMENT OR INSTRUMENT TO WHICH THE COMPANY
OR ANY OF ITS SUBSIDIARIES IS A PARTY OR BY WHICH THE COMPANY OR ANY OF ITS
SUBSIDIARIES OR THEIR RESPECTIVE PROPERTIES ARE BOUND, WHERE SUCH CONFLICT,
VIOLATION OR DEFAULT IS REASONABLY EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT; OR (II) THE CERTIFICATE OF INCORPORATION, BYLAWS OR OTHER ORGANIZATIONAL
DOCUMENTS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR (III) ANY LAW,
ADMINISTRATIVE REGULATION, ORDINANCE OR ORDER OF ANY COURT OR GOVERNMENTAL
AGENCY, ARBITRATION PANEL OR AUTHORITY BINDING UPON THE COMPANY OR ANY OF ITS
SUBSIDIARIES OR THEIR RESPECTIVE PROPERTIES, WHERE SUCH CONFLICT, VIOLATION OR
DEFAULT IS REASONABLY LIKELY TO RESULT IN A MATERIAL ADVERSE EFFECT OR
(B) RESULT IN (X) THE CREATION OR IMPOSITION OF ANY LIEN, ENCUMBRANCE, CLAIM,
SECURITY INTEREST OR RESTRICTION WHATSOEVER UPON ANY OF THE PROPERTIES OR ASSETS
OF THE COMPANY OR ANY OF ITS SUBSIDIARIES WHICH IS REASONABLY LIKELY TO RESULT
IN A MATERIAL ADVERSE EFFECT OR (Y) AN ACCELERATION OF INDEBTEDNESS PURSUANT TO
ANY OBLIGATION, AGREEMENT OR CONDITION CONTAINED IN ANY BOND, DEBENTURE, NOTE OR
ANY OTHER EVIDENCE OF INDEBTEDNESS OR ANY

 

D-2

--------------------------------------------------------------------------------


 


INDENTURE, MORTGAGE, DEED OF TRUST OR ANY OTHER AGREEMENT OR INSTRUMENT TO WHICH
THE COMPANY OR ANY OF ITS SUBSIDIARIES IS A PARTY OR BY WHICH ANY OF THEM IS
BOUND OR TO WHICH ANY OF THE PROPERTY OR ASSETS OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES IS SUBJECT WHICH IS REASONABLY LIKELY TO RESULT IN A MATERIAL
ADVERSE EFFECT.  NO CONSENT, APPROVAL, AUTHORIZATION OR OTHER ORDER OF, OR
REGISTRATION, QUALIFICATION OR FILING WITH, ANY REGULATORY BODY, ADMINISTRATIVE
AGENCY, OR OTHER GOVERNMENTAL BODY IN THE UNITED STATES IS REQUIRED FOR THE
EXECUTION AND DELIVERY OF THE AGREEMENT BY THE COMPANY AND THE VALID ISSUANCE
AND SALE OF THE SHARES BY THE COMPANY PURSUANT TO THE AGREEMENT, OTHER THAN SUCH
AS HAVE BEEN MADE OR OBTAINED, AND EXCEPT FOR ANY FILINGS REQUIRED TO BE MADE
UNDER FEDERAL OR STATE SECURITIES LAWS, WHICH THE COMPANY COVENANTS TO DO IN A
TIMELY MANNER.


 


3.4                               CAPITALIZATION.  THE AUTHORIZED AND
OUTSTANDING CAPITAL STOCK OF THE COMPANY AS OF DECEMBER 31, 2003 IS AS DESCRIBED
IN THE CONSOLIDATED BALANCE SHEET AS AT DECEMBER 31, 2003 OF THE COMPANY
INCLUDED IN THE COMPANY’S ANNUAL REPORT ON FORM 10-K FOR THE YEAR ENDED
DECEMBER 31, 2003.  THE SHARES TO BE SOLD PURSUANT TO THE AGREEMENT HAVE BEEN
DULY AUTHORIZED, AND WHEN ISSUED AND PAID FOR IN ACCORDANCE WITH THE TERMS OF
THE AGREEMENT, WILL BE DULY AND VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE AND
FREE AND CLEAR OF ALL PLEDGES, LIENS AND ENCUMBRANCES (OTHER THAN RESTRICTIONS
ON TRANSFER UNDER STATE AND/OR FEDERAL SECURITIES LAWS AS SET FORTH HEREIN OR AS
OTHERWISE REQUIRED BY SUCH LAWS AT THE TIME A TRANSFER IS PROPOSED).  THE
OUTSTANDING SHARES OF CAPITAL STOCK OF THE COMPANY HAVE BEEN DULY AND VALIDLY
ISSUED AND ARE FULLY PAID AND NONASSESSABLE, HAVE BEEN ISSUED IN COMPLIANCE WITH
THE REGISTRATION REQUIREMENTS OF FEDERAL AND STATE SECURITIES LAWS OR EXEMPTIONS
THEREFROM, AND WERE NOT ISSUED IN VIOLATION OF ANY PREEMPTIVE RIGHTS OR SIMILAR
RIGHTS TO SUBSCRIBE FOR OR PURCHASE SHARES, OTHER THAN SUCH RIGHTS AS ARE DULY
AND VALIDLY WAIVED.  EXCEPT FOR OPTIONS ISSUED UNDER THE COMPANY’S STOCK OPTION
PLANS, AND RIGHTS UNDER THE COMPANY’S EMPLOYEE STOCK PURCHASE PLAN, THERE ARE NO
OUTSTANDING RIGHTS (INCLUDING, WITHOUT LIMITATION, PREEMPTIVE RIGHTS), WARRANTS
OR OPTIONS TO ACQUIRE, OR INSTRUMENTS CONVERTIBLE INTO OR EXCHANGEABLE FOR, ANY
UNISSUED SHARES OF CAPITAL STOCK OR OTHER EQUITY INTEREST IN THE COMPANY OR ANY
OF ITS SUBSIDIARIES, OR ANY CONTRACT, COMMITMENT, AGREEMENT, UNDERSTANDING OR
ARRANGEMENT OF ANY KIND, IN EITHER CASE TO WHICH THE COMPANY OR ANY OF ITS
SUBSIDIARIES IS A PARTY AND PROVIDING FOR THE ISSUANCE OR SALE OF ANY CAPITAL
STOCK OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, ANY SUCH CONVERTIBLE OR
EXCHANGEABLE SHARES OR ANY SUCH RIGHTS, WARRANTS OR OPTIONS.


 


3.5                               LEGAL PROCEEDINGS.  EXCEPT AS SET FORTH IN THE
SEC REPORTS, THERE IS NO LEGAL OR GOVERNMENTAL PROCEEDING PENDING, OR TO THE
KNOWLEDGE OF THE COMPANY, THREATENED, TO WHICH THE COMPANY OR ANY OF ITS
SUBSIDIARIES IS A PARTY OR OF WHICH THE BUSINESS OR PROPERTY OF THE COMPANY OR
ANY OF ITS SUBSIDIARIES IS SUBJECT WHICH IS REASONABLY LIKELY TO RESULT IN A
MATERIAL ADVERSE EFFECT; NOR, TO THE KNOWLEDGE OF THE COMPANY, IS THERE ANY
REASONABLE BASIS THEREFOR.  NEITHER THE COMPANY NOR ANY SUBSIDIARY IS A PARTY TO
THE PROVISIONS OF ANY INJUNCTION, JUDGMENT, DECREE OR ORDER OF ANY COURT,
REGULATORY BODY, ADMINISTRATIVE AGENCY OR OTHER GOVERNMENT BODY WHICH HAS HAD OR
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


3.6                               NO VIOLATIONS.  NEITHER THE COMPANY NOR ANY OF
ITS SUBSIDIARIES IS (A) IN VIOLATION OF ITS CERTIFICATE OF INCORPORATION, BYLAWS
OR OTHER ORGANIZATIONAL DOCUMENTS, OR (B) IN VIOLATION OF ANY LAW,
ADMINISTRATIVE REGULATION, ORDINANCE OR ORDER OF ANY COURT OR GOVERNMENTAL
AGENCY, ARBITRATION PANEL OR AUTHORITY APPLICABLE TO THE COMPANY OR ANY OF ITS
SUBSIDIARIES, WHICH VIOLATION(S), INDIVIDUALLY OR IN THE AGGREGATE, IS
REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT; NOR IS THE COMPANY OR ANY
OF ITS SUBSIDIARIES IN DEFAULT (AND THERE EXISTS NO CONDITION WHICH, WITH THE
PASSAGE OF TIME OR OTHERWISE, WOULD CONSTITUTE A DEFAULT) IN THE PERFORMANCE OF
ANY BOND, DEBENTURE, NOTE OR ANY OTHER EVIDENCE OF INDEBTEDNESS OR ANY
INDENTURE, MORTGAGE, DEED OF TRUST OR ANY OTHER MATERIAL AGREEMENT OR INSTRUMENT
TO WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES IS A PARTY OR BY WHICH THE
COMPANY OR ANY OF ITS SUBSIDIARIES IS BOUND OR BY WHICH

 

D-3

--------------------------------------------------------------------------------


 


THE PROPERTY OF THE COMPANY OR ANY OF ITS SUBSIDIARIES IS BOUND, WHICH DEFAULT
IS REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.


 


3.7                               GOVERNMENTAL PERMITS, ETC.  EACH OF THE
COMPANY AND ITS SUBSIDIARIES HAS ALL NECESSARY FRANCHISES, LICENSES,
CERTIFICATES AND OTHER AUTHORIZATIONS FROM ANY FOREIGN, FEDERAL, STATE OR LOCAL
GOVERNMENT OR GOVERNMENTAL AGENCY, DEPARTMENT OR BODY THAT ARE CURRENTLY
NECESSARY FOR THE OPERATION OF THE BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES
AS CURRENTLY CONDUCTED, EXCEPT WHERE THE FAILURE TO CURRENTLY POSSESS SUCH
FRANCHISES, LICENSES, CERTIFICATES AND OTHER AUTHORIZATIONS IS NOT REASONABLY
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, AND THE COMPANY HAS NOT RECEIVED ANY
NOTICE OF PROCEEDINGS RELATING TO THE REVOCATION OR MODIFICATION OF ANY SUCH
PERMIT OR ANY CIRCUMSTANCE WHICH WOULD LEAD IT TO BELIEVE THAT SUCH PROCEEDINGS
ARE REASONABLY LIKELY WHICH, INDIVIDUALLY OR IN THE AGGREGATE, IF THE SUBJECT OF
AN UNFAVORABLE DECISION, RULING OR FINDING, COULD REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT.


 


3.8                               FINANCIAL STATEMENTS.  THE CONSOLIDATED
FINANCIAL STATEMENTS OF THE COMPANY AND THE RELATED NOTES CONTAINED IN THE SEC
REPORTS PRESENT FAIRLY, IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES, THE CONSOLIDATED FINANCIAL POSITION OF THE COMPANY AND ITS
SUBSIDIARIES AS OF THE DATES INDICATED, AND THE RESULTS OF THEIR OPERATIONS,
CASH FLOWS AND THE CHANGES IN STOCKHOLDERS’ EQUITY FOR THE PERIODS THEREIN
SPECIFIED, SUBJECT, IN THE CASE OF UNAUDITED FINANCIAL STATEMENTS FOR INTERIM
PERIODS, TO NORMAL YEAR-END AUDIT ADJUSTMENTS.  SUCH CONSOLIDATED FINANCIAL
STATEMENTS (INCLUDING THE RELATED NOTES) HAVE BEEN PREPARED IN ACCORDANCE WITH
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES APPLIED ON A CONSISTENT BASIS
THROUGHOUT THE PERIODS THEREIN SPECIFIED, EXCEPT THAT UNAUDITED FINANCIAL
STATEMENTS MAY NOT CONTAIN ALL FOOTNOTES REQUIRED BY GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES.


 


3.9                               NO MATERIAL ADVERSE CHANGE.  SINCE
DECEMBER 31, 2003, THERE HAS NOT BEEN (I) A CHANGE THAT HAS HAD OR IS REASONABLY
LIKELY TO HAVE A MATERIAL ADVERSE EFFECT, (II) ANY DEBT, OBLIGATION OR
LIABILITY, DIRECT OR CONTINGENT, THAT IS MATERIAL TO THE COMPANY OR ANY OF ITS
SUBSIDIARIES CONSIDERED AS ONE ENTERPRISE, INCURRED BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES, EXCEPT OBLIGATIONS INCURRED IN THE ORDINARY COURSE OF BUSINESS,
(III) ANY DIVIDEND OR DISTRIBUTION OF ANY KIND DECLARED, PAID OR MADE ON THE
CAPITAL STOCK OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR (IV) ANY LOSS OR
DAMAGE (WHETHER OR NOT INSURED) TO THE PHYSICAL PROPERTY OF THE COMPANY OR ANY
OF ITS SUBSIDIARIES WHICH HAS BEEN SUSTAINED AND WHICH HAS RESULTED IN A
MATERIAL ADVERSE EFFECT.  EXCEPT AS DISCLOSED IN THE COMPANY’S SEC REPORTS AND
EXCEPT FOR LIENS AND SECURITY INTERESTS GRANTED IN CONNECTION WITH THE COMPANY’S
CREDIT FACILITIES AND LIENS GRANTED IN THE ORDINARY COURSE OF BUSINESS, SINCE
DECEMBER 31, 2003, THE COMPANY HAS NOT (I) MORTGAGED, PLEDGED OR SUBJECTED TO
LIEN, CHARGE, SECURITY INTEREST OR OTHER ENCUMBRANCE ANY OF ITS ASSETS, TANGIBLE
OR INTANGIBLE, (II) WAIVED ANY MATERIAL DEBT OWED TO THE COMPANY, OR
(III) SATISFIED OR DISCHARGED ANY MATERIAL LIEN, CLAIM OR ENCUMBRANCE OR PAID
ANY OBLIGATION OTHER THAN IN THE ORDINARY COURSE OF BUSINESS.


 


3.10                        NASDAQ COMPLIANCE.  THE COMPANY’S COMMON STOCK IS
REGISTERED PURSUANT TO SECTION 12(G) OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED (THE “EXCHANGE ACT”), AND IS LISTED ON THE NASDAQ SMALLCAP MARKET (THE
“NASDAQ STOCK MARKET”), AND THE COMPANY HAS TAKEN NO ACTION DESIGNED TO, OR
WHICH TO ITS KNOWLEDGE IS REASONABLY LIKELY TO HAVE THE EFFECT OF, TERMINATING
THE REGISTRATION OF THE COMMON STOCK UNDER THE EXCHANGE ACT OR DELISTING THE
COMMON STOCK FROM THE NASDAQ STOCK MARKET.


 


3.11                        REPORTING STATUS.  THE COMPANY HAS MADE ALL FILINGS
REQUIRED UNDER THE EXCHANGE ACT ON A TIMELY BASIS DURING THE 12 MONTHS PRECEDING
THE DATE OF THIS AGREEMENT, AND ALL OF THOSE DOCUMENTS COMPLIED IN ALL MATERIAL
RESPECTS WITH THE SEC’S REQUIREMENTS AS OF THEIR RESPECTIVE FILING DATES, AND
THE INFORMATION CONTAINED THEREIN AS OF THE RESPECTIVE DATES THEREOF DID NOT
CONTAIN AN UNTRUE STATEMENT OF A

 

D-4

--------------------------------------------------------------------------------


 


MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY TO MAKE THE STATEMENTS THEREIN IN LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY WERE MADE NOT MISLEADING.


 


3.12                        ACCOUNTANTS.  KPMG LLP, WHO EXPRESSED ITS OPINION
WITH RESPECT TO THE CONSOLIDATED FINANCIAL STATEMENTS CONTAINED IN THE COMPANY’S
ANNUAL REPORT ON FORM 10-K FOR THE YEAR ENDED DECEMBER 31, 2003, HAS ADVISED THE
COMPANY THAT IT IS, AND TO THE BEST KNOWLEDGE OF THE COMPANY IT IS, AN
INDEPENDENT ACCOUNTANT AS REQUIRED BY THE SECURITIES ACT AND THE RULES AND
REGULATIONS PROMULGATED THEREUNDER (THE “RULES AND REGULATIONS”).


 


3.13                        CONTRACTS.  EXCEPT FOR MATTERS WHICH ARE NOT
REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT, THE CONTRACTS LISTED AS
EXHIBITS TO THE SEC REPORTS, OTHER THAN THOSE CONTRACTS THAT ARE SUBSTANTIALLY
OR FULLY PERFORMED OR EXPIRED BY THEIR TERMS, ARE IN FULL FORCE AND EFFECT ON
THE DATE HEREOF, AND NONE OF THE COMPANY, ITS SUBSIDIARIES NOR, TO THE COMPANY’S
KNOWLEDGE, ANY OTHER PARTY TO SUCH CONTRACTS, IS IN MATERIAL BREACH OF OR
DEFAULT UNDER ANY OF SUCH CONTRACTS.


 


3.14                        TAXES.  EXCEPT FOR MATTERS WHICH ARE NOT REASONABLY
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, THE COMPANY HAS FILED ALL NECESSARY
FEDERAL, STATE AND FOREIGN INCOME AND FRANCHISE TAX RETURNS AND HAS PAID OR
ACCRUED ALL TAXES SHOWN AS DUE THEREON, AND THE COMPANY HAS NO KNOWLEDGE OF A
TAX DEFICIENCY WHICH HAS BEEN ASSERTED OR THREATENED AGAINST THE COMPANY.


 


3.15                        TRANSFER TAXES.  ON THE CLOSING DATE, ALL STOCK
TRANSFER OR OTHER TAXES (OTHER THAN INCOME TAXES) WHICH ARE REQUIRED TO BE PAID
IN CONNECTION WITH THE SALE AND TRANSFER OF THE SHARES HEREUNDER WILL BE, OR
WILL HAVE BEEN, FULLY PAID OR PROVIDED FOR BY THE COMPANY AND THE COMPANY WILL
HAVE COMPLIED WITH ALL LAWS IMPOSING SUCH TAXES.


 


3.16                        INVESTMENT COMPANY.  THE COMPANY IS NOT AN
“INVESTMENT COMPANY” OR AN “AFFILIATED PERSON” OF, OR “PROMOTER” OR “PRINCIPAL
UNDERWRITER” FOR AN INVESTMENT COMPANY, WITHIN THE MEANING OF THE INVESTMENT
COMPANY ACT OF 1940, AS AMENDED.


 


3.17                        INSURANCE.  THE COMPANY AND ITS SUBSIDIARIES
MAINTAIN INSURANCE OF THE TYPES AND IN THE AMOUNTS THAT THE COMPANY REASONABLY
BELIEVES IS ADEQUATE FOR THE BUSINESSES OF THE COMPANY AND ITS SUBSIDIARIES,
INCLUDING, BUT NOT LIMITED TO, INSURANCE COVERING REAL AND PERSONAL PROPERTY
OWNED OR LEASED BY THE COMPANY AND ITS SUBSIDIARIES AGAINST THEFT, DAMAGE,
DESTRUCTION, ACTS OF VANDALISM AND ALL OTHER RISKS CUSTOMARILY INSURED AGAINST
BY SIMILARLY SITUATED COMPANIES, ALL OF WHICH INSURANCE IS IN FULL FORCE AND
EFFECT.


 


3.18                        OFFERING MATERIALS.  THE COMPANY HAS NOT IN THE PAST
NOR WILL IT HEREAFTER TAKE ANY ACTION TO SELL, OFFER FOR SALE OR SOLICIT OFFERS
TO BUY ANY SHARES OF THE COMPANY WHICH WOULD BRING THE OFFER OR SALE OF THE
SHARES AS CONTEMPLATED BY THIS AGREEMENT WITHIN THE PROVISIONS OF SECTION 5 OF
THE SECURITIES ACT WITHOUT THE AVAILABILITY OF AN EXCEPTION FROM THE
REGISTRATION REQUIREMENTS CONTAINED THEREIN.  BASED IN PART UPON THE
REPRESENTATIONS AND WARRANTIES OF THE INVESTOR CONTAINED IN SECTION 4 OF THE
AGREEMENT, THE OFFER, SALE AND ISSUANCE OF THE SHARES AS CONTEMPLATED BY THIS
AGREEMENT ARE EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT,
AND FROM THE REGISTRATION OR QUALIFICATION REQUIREMENTS OF THE LAWS OF ANY
APPLICABLE STATE OR U.S. JURISDICTION WHICH HAS NOT OR WILL NOT BE OBTAINED.


 


3.19                        LISTING.  THE COMPANY SHALL COMPLY WITH ALL
REQUIREMENTS OF THE NASD WITH RESPECT TO THE ISSUANCE OF THE SHARES AND SHALL
USE ITS COMMERCIALLY REASONABLE EFFORTS TO HAVE THE SHARES LISTED ON THE NASDAQ
STOCK MARKET ON OR BEFORE THE FIRST DATE THAT THE REGISTRATION STATEMENT (AS
DEFINED IN SECTION 6.1) IS DECLARED EFFECTIVE BY THE SEC.

 

D-5

--------------------------------------------------------------------------------


 


3.20                        BOOKS AND RECORDS.  THE BOOKS, RECORDS AND ACCOUNTS
OF THE COMPANY AND THE SUBSIDIARIES ACCURATELY AND FAIRLY REFLECT, IN REASONABLE
DETAIL, THE TRANSACTIONS IN, AND DISPOSITIONS OF, THE ASSETS OF, AND THE
OPERATIONS OF, THE COMPANY AND THE SUBSIDIARIES.  THE COMPANY MAINTAINS A SYSTEM
OF INTERNAL ACCOUNTING CONTROLS SUFFICIENT TO PROVIDE REASONABLE ASSURANCES THAT
(I) TRANSACTIONS ARE EXECUTED IN ACCORDANCE WITH MANAGEMENT’S GENERAL OR
SPECIFIC AUTHORIZATIONS, (II) TRANSACTIONS ARE RECORDED AS NECESSARY TO PERMIT
PREPARATION OF FINANCIAL STATEMENTS IN ACCORDANCE WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES AND TO MAINTAIN ASSET ACCOUNTABILITY, (III) ACCESS TO
ASSETS IS PERMITTED ONLY IN ACCORDANCE WITH MANAGEMENT’S GENERAL OR SPECIFIC
AUTHORIZATION AND (IV) THE RECORDED ACCOUNTABILITY FOR ASSETS IS COMPARED WITH
THE EXISTING ASSETS AT REASONABLE INTERVALS AND APPROPRIATE ACTION IS TAKEN WITH
RESPECT TO ANY DIFFERENCES.


 


3.21                        COMPLIANCE WITH ENVIRONMENTAL LAWS.  EXCEPT AS
DISCLOSED IN THE SEC REPORTS AND EXCEPT FOR MATTERS WHICH ARE NOT REASONABLY
LIKELY TO HAVE A MATERIAL ADVERSE EFFECT, (I) THE COMPANY IS NOT IN VIOLATION OF
ANY APPLICABLE STATUTE, LAW OR REGULATION RELATING TO THE ENVIRONMENT OR
OCCUPATIONAL HEALTH AND SAFETY, AND, (II) TO THE COMPANY’S KNOWLEDGE, NO
MATERIAL EXPENDITURES ARE OR WILL BE REQUIRED IN ORDER TO COMPLY WITH ANY SUCH
EXISTING STATUTE, LAW OR REGULATION RELATING TO THE ENVIRONMENT OR OCCUPATIONAL
HEALTH AND SAFETY.  TO THE COMPANY’S KNOWLEDGE, THE COMPANY DOES NOT HAVE ANY
MATERIAL LIABILITY TO ANY GOVERNMENTAL AUTHORITY OR OTHER THIRD PARTY ARISING
UNDER OR AS A RESULT OF ANY SUCH PAST OR EXISTING STATUTE, LAW OR REGULATION
RELATING TO THE ENVIRONMENT OR OCCUPATIONAL HEALTH AND SAFETY.


 


3.22                        PROPERTIES.  THE COMPANY HAS GOOD AND MARKETABLE
TITLE TO ALL THE PROPERTIES AND ASSETS REFLECTED AS OWNED IN THE FINANCIAL
STATEMENTS INCLUDED IN THE SEC REPORTS, SUBJECT TO NO LIEN, MORTGAGE, PLEDGE,
CHARGE OR ENCUMBRANCE OF ANY KIND EXCEPT (I) THOSE, IF ANY, REFLECTED IN THE
FINANCIAL STATEMENTS INCLUDED IN THE SEC REPORTS, (II) THOSE IMPOSED BY ITS
LENDERS, INCLUDING PARTIES TO THE COMPANY’S ACQUISITIONS; OR (III) THOSE WHICH
ARE NOT MATERIAL IN AMOUNT AND DO NOT ADVERSELY AFFECT THE USE OF SUCH PROPERTY
BY THE COMPANY AND ITS SUBSIDIARIES.  THE COMPANY HOLDS ITS LEASED PROPERTIES
UNDER VALID AND BINDING LEASES, WITH SUCH EXCEPTIONS AS ARE NOT MATERIALLY
SIGNIFICANT IN RELATION TO THE BUSINESS OF THE COMPANY.  EXCEPT AS DISCLOSED IN
THE SEC REPORTS, THE COMPANY OWNS OR LEASES ALL SUCH PROPERTIES AS ARE NECESSARY
TO ITS OPERATIONS AS NOW CONDUCTED OR AS PROPOSED TO BE CONDUCTED IN THE SEC
REPORTS.


 


3.23                        COMPLIANCE.  THE COMPANY HAS NOT BEEN ADVISED, AND
HAS NO REASON TO BELIEVE, THAT IT IS CONDUCTING ITS BUSINESS IN VIOLATION OF
APPLICABLE LAWS, RULES AND REGULATIONS OF THE JURISDICTIONS IN WHICH IT IS
CONDUCTING BUSINESS, EXCEPT WHERE SUCH VIOLATION(S) WOULD NOT HAVE A MATERIAL
ADVERSE EFFECT.


 


3.24                        LABOR MATTERS.  NO LABOR DISPUTE WITH THE EMPLOYEES
OF THE COMPANY EXISTS OTHER THAN THOSE THAT HAVE ARISEN IN THE ORDINARY COURSE
OF BUSINESS OR, TO THE KNOWLEDGE OF THE COMPANY, IS IMMINENT OR REASONABLY
LIKELY.


 


3.25                        OTHER GOVERNMENTAL PROCEEDINGS.  TO THE COMPANY’S
KNOWLEDGE, THERE ARE NO RULEMAKING OR SIMILAR PROCEEDINGS BEFORE FEDERAL, STATE,
LOCAL OR FOREIGN GOVERNMENT BODIES THAT INVOLVE OR AFFECT THE COMPANY, AND WHICH
RULING OR PROCEEDING, IF THE SUBJECT OF AN ACTION UNFAVORABLE TO THE COMPANY,
WOULD REASONABLY BE LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.


 


4.                                      REPRESENTATIONS, WARRANTIES AND
COVENANTS OF THE INVESTOR.


 


4.1                               INVESTOR KNOWLEDGE AND STATUS.  THE INVESTOR
REPRESENTS AND WARRANTS TO, AND COVENANTS WITH, THE COMPANY THAT: (I) THE
INVESTOR IS AN “ACCREDITED INVESTOR” AS DEFINED IN REGULATION D UNDER THE
SECURITIES ACT AND HAS REQUESTED, RECEIVED, REVIEWED AND CONSIDERED ALL
INFORMATION IT DEEMED RELEVANT IN MAKING AN INFORMED DECISION TO PURCHASE THE
SHARES; (II) THE INVESTOR UNDERSTANDS THAT THE SHARES

 

D-6

--------------------------------------------------------------------------------


 


ARE “RESTRICTED SECURITIES” AND THE OFFER AND SALE THEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT AND IS ACQUIRING THE NUMBER OF SHARES SET
FORTH ON THE SIGNATURE PAGE HERETO IN THE ORDINARY COURSE OF ITS BUSINESS AND
FOR ITS OWN ACCOUNT FOR INVESTMENT ONLY, HAS NO PRESENT INTENTION OF
DISTRIBUTING ANY OF SUCH SHARES AND HAS NO ARRANGEMENT OR UNDERSTANDING WITH ANY
OTHER PERSONS REGARDING THE DISTRIBUTION OF SUCH SHARES (THIS REPRESENTATION AND
WARRANTY NOT LIMITING THE INVESTOR’S RIGHT TO SELL SHARES PURSUANT TO THE
REGISTRATION STATEMENT, REFERENCED IN SECTION 6, OR OTHERWISE); (III) THE
INVESTOR WILL NOT, DIRECTLY OR INDIRECTLY, OFFER, SELL, PLEDGE, TRANSFER OR
OTHERWISE DISPOSE OF (OR SOLICIT ANY OFFERS TO BUY, PURCHASE OR OTHERWISE
ACQUIRE OR TAKE A PLEDGE OF) ANY OF THE SHARES EXCEPT IN COMPLIANCE WITH THE
SECURITIES ACT, APPLICABLE STATE SECURITIES LAWS AND THE RESPECTIVE RULES AND
REGULATIONS PROMULGATED THEREUNDER; (IV) THE INVESTOR HAS ANSWERED ALL QUESTIONS
ON THE SIGNATURE PAGE HERETO AND THE INVESTOR QUESTIONNAIRE ATTACHED HERETO AS
EXHIBIT B FOR USE IN PREPARATION OF THE REGISTRATION STATEMENT AND THE ANSWERS
THERETO ARE TRUE AND CORRECT AS OF THE DATE HEREOF AND WILL BE TRUE AND CORRECT
AS OF THE CLOSING DATE; AND (V) THE INVESTOR WILL NOTIFY THE COMPANY IMMEDIATELY
OF ANY CHANGE IN ANY OF SUCH INFORMATION UNTIL SUCH TIME AS THE INVESTOR HAS
SOLD ALL OF ITS SHARES OR UNTIL THE COMPANY IS NO LONGER REQUIRED TO KEEP THE
REGISTRATION STATEMENT EFFECTIVE.  INVESTOR UNDERSTANDS THAT THE ISSUANCE OF THE
SHARES TO THE INVESTOR HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT, OR
REGISTERED OR QUALIFIED UNDER ANY STATE SECURITIES LAW IN RELIANCE ON SPECIFIC
EXEMPTIONS THEREFROM, WHICH EXEMPTIONS MAY DEPEND UPON, AMONG OTHER THINGS, THE
BONA FIDE NATURE OF THE INVESTOR’S INVESTMENT INTENT AS EXPRESSED HEREIN.  NO
PERSON IS AUTHORIZED TO PROVIDE ANY REPRESENTATION WHICH IS INCONSISTENT OR IN
ADDITION TO THOSE HEREIN OR IN THE SEC REPORTS.  THE INVESTOR ACKNOWLEDGES THAT
IT HAS NOT RECEIVED OR RELIED ON ANY SUCH REPRESENTATIONS.


 


4.2                               INTERNATIONAL ACTIONS.  THE INVESTOR
ACKNOWLEDGES, REPRESENTS AND AGREES THAT NO ACTION HAS BEEN OR WILL BE TAKEN IN
ANY JURISDICTION OUTSIDE THE UNITED STATES BY THE COMPANY THAT WOULD PERMIT AN
OFFERING OF THE SHARES, OR POSSESSION OR DISTRIBUTION OF OFFERING MATERIALS IN
CONNECTION WITH THE ISSUE OF THE SHARES, IN ANY JURISDICTION OUTSIDE THE UNITED
STATES.  IF THE INVESTOR IS LOCATED OUTSIDE THE UNITED STATES, IT HAS OR WILL
TAKE ALL ACTIONS, SUBJECT TO THE LIMITATIONS AND REPRESENTATIONS SET FORTH IN
SECTION 4 HEREOF, NECESSARY FOR THE SALE OF THE SHARES TO COMPLY WITH ALL
APPLICABLE LAWS AND REGULATIONS IN EACH FOREIGN JURISDICTION IN WHICH IT
PURCHASES, OFFERS, SELLS OR DELIVERS SHARES OR HAS IN ITS POSSESSION OR
DISTRIBUTES ANY OFFERING MATERIAL, IN ALL CASES AT ITS OWN EXPENSE.


 


4.3                               REGISTRATION REQUIRED.  THE INVESTOR HEREBY
COVENANTS WITH THE COMPANY NOT TO MAKE ANY SALE OF THE SHARES WITHOUT COMPLYING
WITH THE PROVISIONS OF THIS AGREEMENT, INCLUDING SECTION 6.2 HEREOF, AND WITHOUT
EFFECTIVELY CAUSING THE PROSPECTUS DELIVERY REQUIREMENT UNDER THE SECURITIES ACT
TO BE SATISFIED (UNLESS THE INVESTOR IS SELLING SUCH SHARES IN A TRANSACTION NOT
SUBJECT TO THE PROSPECTUS DELIVERY REQUIREMENT), AND THE INVESTOR ACKNOWLEDGES
THAT THE CERTIFICATES EVIDENCING THE SHARES WILL BE IMPRINTED WITH A LEGEND THAT
PROHIBITS THEIR TRANSFER EXCEPT IN ACCORDANCE THEREWITH.  THE INVESTOR
ACKNOWLEDGES THAT AS SET FORTH IN, AND SUBJECT TO THE PROVISIONS OF,
SECTION 6.2, THERE MAY OCCASIONALLY BE TIMES WHEN THE COMPANY, BASED ON THE
ADVICE OF ITS COUNSEL, DETERMINES THAT IT MUST SUSPEND THE USE OF THE PROSPECTUS
FORMING A PART OF THE REGISTRATION STATEMENT UNTIL SUCH TIME AS AN AMENDMENT TO
THE REGISTRATION STATEMENT HAS BEEN FILED BY THE COMPANY AND DECLARED EFFECTIVE
BY THE SEC OR UNTIL THE COMPANY HAS AMENDED OR SUPPLEMENTED SUCH PROSPECTUS.


 


4.4                               POWER AND AUTHORITY.  THE INVESTOR FURTHER
REPRESENTS AND WARRANTS TO, AND COVENANTS WITH, THE COMPANY THAT (I) THE
INVESTOR HAS FULL RIGHT, POWER, AUTHORITY AND CAPACITY TO ENTER INTO THIS
AGREEMENT AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY AND HAS TAKEN
ALL NECESSARY ACTION TO AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE OF
THIS AGREEMENT, AND (II) THIS AGREEMENT CONSTITUTES A VALID AND BINDING
OBLIGATION OF THE INVESTOR ENFORCEABLE AGAINST THE INVESTOR IN ACCORDANCE WITH
ITS TERMS, EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR LAWS AFFECTING CREDITORS’ AND
CONTRACTING PARTIES’ RIGHTS GENERALLY AND EXCEPT AS ENFORCEABILITY MAY BE

 

D-7

--------------------------------------------------------------------------------


 


SUBJECT TO GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER SUCH
ENFORCEABILITY IS CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW) AND EXCEPT AS
THE INDEMNIFICATION AGREEMENTS OF THE INVESTORS HEREIN MAY BE LEGALLY
UNENFORCEABLE.


 


4.5                               NO TAX OR LEGAL ADVICE.  THE INVESTOR
UNDERSTANDS THAT NOTHING IN THIS AGREEMENT, OR ANY OTHER MATERIALS PRESENTED TO
THE INVESTOR IN CONNECTION WITH THE PURCHASE AND SALE OF THE SHARES BY THE
COMPANY, ITS OFFICERS, DIRECTORS, AGENTS, ATTORNEYS OR ADVISORS, CONSTITUTES
LEGAL, TAX OR INVESTMENT ADVICE.  THE INVESTOR HAS CONSULTED SUCH LEGAL, TAX AND
INVESTMENT ADVISORS AS IT, IN ITS SOLE DISCRETION, HAS DEEMED NECESSARY OR
APPROPRIATE IN CONNECTION WITH ITS PURCHASE OF SHARES.


 


4.6                               INVESTMENT EXPERIENCE.  THE INVESTOR
UNDERSTANDS THAT THE PURCHASE OF THE SHARES INVOLVES SUBSTANTIAL RISK.  THE
INVESTOR HAS EXPERIENCE AS AN INVESTOR IN SECURITIES OF COMPANIES AND
ACKNOWLEDGES THAT IT IS ABLE TO FEND FOR ITSELF, CAN BEAR THE ECONOMIC RISK OF
ITS INVESTMENT IN THE SHARES AND HAS SUCH KNOWLEDGE AND EXPERIENCE IN FINANCIAL
OR BUSINESS MATTERS THAT IT IS CAPABLE OF EVALUATING THE MERITS AND RISKS OF
THIS INVESTMENT IN THE SHARES AND PROTECTING ITS OWN INTERESTS IN CONNECTION
WITH THIS INVESTMENT.


 


4.7                               RECEIPT OF INFORMATION.  THE INVESTOR HAS HAD
AN OPPORTUNITY TO ASK QUESTIONS AND RECEIVE ANSWERS FROM THE COMPANY REGARDING
THE TERMS AND CONDITIONS OF THE ISSUANCE AND SALE OF THE SHARES AND THE
BUSINESS, PROPERTIES, PROSPECTS AND FINANCIAL CONDITION OF THE COMPANY AND TO
OBTAIN ANY ADDITIONAL INFORMATION REQUESTED AND HAS RECEIVED AND CONSIDERED ALL
INFORMATION IT DEEMS RELEVANT TO MAKE AN INFORMED DECISION TO PURCHASE THE
SHARES.


 


4.8                               HSR COMPLIANCE.


 

(I)                                    THE INVESTOR IS ITS OWN “ULTIMATE PARENT
ENTITY” AS DEFINED IN THE HART—SCOTT—RODINO ANTITRUST IMPROVEMENTS ACT OF 1976,
AS AMENDED (THE “HSR ACT”).

 

(II)                                THE INVESTOR WILL HOLD LESS THAN $50,000,000
IN VOTING SECURITIES OF THE COMPANY FOLLOWING EXECUTION OF THIS AGREEMENT, AS
VALUED UNDER THE HSR ACT.

 


4.9                               FORMS 13D OR 13G.  THE INVESTOR WILL TIMELY
FILE WITH THE SEC AND AMEND ANY REPORTS REGARDING ITS OWNERSHIP OF THE COMPANY’S
COMMON STOCK REQUIRED BY SECTION 13(D) OR SECTION 13(G) OF THE EXCHANGE ACT AND
THE RULES AND REGULATIONS PROMULGATED THEREUNDER.


 


4.10                        MATERIAL CONFIDENTIAL INFORMATION.  IN CONNECTION
WITH THE INVESTOR’S DECISION-MAKING WITH RESPECT TO ITS ACQUISITION OF THE
SHARES, THE COMPANY MAY FURNISH TO THE INVESTOR AND ITS OFFICERS, DIRECTORS,
EMPLOYEES AND AGENTS, IF APPLICABLE (COLLECTIVELY REFERRED TO AS “INVESTOR AND
ITS AGENTS”) FINANCIAL AND OTHER INFORMATION WHICH HAS NOT THERETOFORE BEEN MADE
AVAILABLE TO THE PUBLIC (“MATERIAL CONFIDENTIAL INFORMATION”).  THE INVESTOR AND
ITS AGENTS SHALL TREAT ALL SUCH MATERIAL CONFIDENTIAL INFORMATION IN ACCORDANCE
WITH THE PROVISIONS OF THIS AGREEMENT AND AGREE TO TAKE OR ABSTAIN FROM TAKING
CERTAIN OTHER ACTIONS HEREIN SET FORTH.  THE TERM “MATERIAL CONFIDENTIAL
INFORMATION” DOES NOT INCLUDE INFORMATION WHICH (I) WAS ALREADY IN THE INVESTOR
AND ITS AGENTS’ POSSESSION PRIOR TO THE DISCLOSURE BY THE COMPANY OF THE
MATERIAL CONFIDENTIAL INFORMATION, PROVIDED THAT SUCH INFORMATION IS NOT KNOWN
BY THE INVESTOR AND ITS AGENTS TO BE SUBJECT TO ANOTHER CONFIDENTIALITY
AGREEMENT WITH OR OTHER OBLIGATION OF SECRECY TO THE COMPANY OR ANOTHER PARTY,
(II) BECOMES GENERALLY AVAILABLE TO THE PUBLIC OTHER THAN AS A RESULT OF
DISCLOSURE BY THE INVESTOR AND ITS AGENTS OR (III) BECOMES AVAILABLE TO THE
INVESTOR AND ITS AGENTS ON A NON-CONFIDENTIAL BASIS FROM A SOURCE OTHER THAN THE
COMPANY OR ITS ADVISORS, PROVIDED THAT SUCH SOURCE IS NOT KNOWN TO THE INVESTOR
AND ITS AGENTS TO BE BOUND BY A CONFIDENTIALITY AGREEMENT WITH OR OTHER
OBLIGATION OF SECRECY TO THE COMPANY OR

 

D-8

--------------------------------------------------------------------------------


 


ANOTHER PARTY.  THE INVESTOR AGREES THAT THE COMPANY’S MATERIAL CONFIDENTIAL
INFORMATION WILL BE USED SOLELY FOR THE PURPOSES OF EVALUATING ITS INVESTMENT IN
THE SHARES.  THE INVESTOR ALSO AGREES THAT THE INVESTOR AND ITS AGENTS WILL NOT
DISCLOSE ANY OF THE COMPANY’S MATERIAL CONFIDENTIAL INFORMATION NOW OR HEREAFTER
RECEIVED OR OBTAINED FROM THE COMPANY OR ITS REPRESENTATIVES TO ANY THIRD PARTY
OR OTHERWISE USE OR PERMIT THE USE OF THE MATERIAL CONFIDENTIAL INFORMATION,
EXCEPT AS REQUIRED BY APPLICABLE LAW OR LEGAL PROCESS, WITHOUT THE PRIOR WRITTEN
CONSENT OF THE COMPANY; PROVIDED, HOWEVER, THAT ANY SUCH MATERIAL CONFIDENTIAL
INFORMATION OF THE COMPANY MAY BE DISCLOSED TO SUCH OF THE INVESTOR’S
REPRESENTATIVES WHO NEED TO KNOW SUCH INFORMATION FOR THE PURPOSE OF EVALUATING
THE INVESTOR’S INVESTMENT IN THE SHARES, IN WHICH CASE IT IS UNDERSTOOD THAT THE
INVESTOR’S REPRESENTATIVES, DIRECTORS, OFFICERS, EMPLOYEES, AGENTS AND ADVISORS,
IF APPLICABLE, SHALL BE INFORMED BY THE INVESTOR OF THE CONFIDENTIAL NATURE OF
SUCH INFORMATION AND SHALL BE DIRECTED BY THE INVESTOR TO TREAT SUCH INFORMATION
CONFIDENTIALLY.  IN THE EVENT THAT THE INVESTOR AND ITS AGENTS OR ANY OF THEIR
REPRESENTATIVES BECOMES LEGALLY COMPELLED (BY DEPOSITION, INTERROGATORY, REQUEST
FOR DOCUMENTS, SUBPOENA, CIVIL INVESTIGATIVE DEMAND, OTHER DEMAND OR RULES AND
REGULATIONS UNDER THE FEDERAL SECURITIES LAWS OR SIMILAR PROCESS) TO DISCLOSE
ANY OF THE MATERIAL CONFIDENTIAL INFORMATION, THE INVESTOR AND ITS AGENTS SHALL
PROVIDE THE COMPANY WITH PROMPT PRIOR WRITTEN NOTICE OF SUCH REQUIREMENT PRIOR
TO SUCH DISCLOSURE.  IN THE EVENT THAT A PROTECTIVE ORDER OR OTHER REMEDY IS NOT
OBTAINED, OR THAT THE COMPANY WAIVES COMPLIANCE WITH THE PROVISIONS HEREOF, THE
INVESTOR AGREES TO FURNISH ONLY THAT PORTION OF THE MATERIAL CONFIDENTIAL
INFORMATION WHICH THE INVESTOR IS LEGALLY REQUIRED TO FURNISH AND, WHERE
APPROPRIATE, TO EXERCISE THE INVESTOR’S AND ITS AGENTS’ REASONABLE EFFORTS TO
OBTAIN ASSURANCES THAT CONFIDENTIAL TREATMENT WILL BE ACCORDED SUCH MATERIAL
CONFIDENTIAL INFORMATION.  THE INVESTOR FURTHER AGREES THAT IT WILL NOT ENGAGE
IN ANY OPEN MARKET SALES OR PURCHASES OF THE COMPANY’S COMMON STOCK, INCLUDING
THE SHARES, WHILE IT IS IN POSSESSION OF ANY MATERIAL CONFIDENTIAL INFORMATION.


 


5.                                      SURVIVAL OF REPRESENTATIONS, WARRANTIES
AND AGREEMENTS.  NOTWITHSTANDING ANY INVESTIGATION MADE BY ANY PARTY TO THIS
AGREEMENT, ALL COVENANTS, AGREEMENTS, REPRESENTATIONS AND WARRANTIES MADE BY THE
COMPANY AND THE INVESTOR HEREIN SHALL SURVIVE THE EXECUTION OF THIS AGREEMENT,
THE DELIVERY TO THE INVESTOR OF THE SHARES BEING PURCHASED AND THE PAYMENT
THEREFOR; PROVIDED HOWEVER THAT THE REPRESENTATIONS AND WARRANTIES CONTAINED
HEREIN SHALL EXPIRE ON THE SECOND ANNIVERSARY OF THE CLOSING DATE.


 


6.                                      REGISTRATION OF THE SHARES; COMPLIANCE
WITH THE SECURITIES ACT.

 


6.1                               REGISTRATION PROCEDURES AND EXPENSES.  (A) AT
ANYTIME AFTER THE CLOSING DATE AND PRIOR TO THE DATE THAT ALL OF THE INVESTOR’S
SHARES MAY BE RESOLD WITHOUT REGISTRATION PURSUANT TO RULE 144(K) OR ANY OTHER
RULE OF SIMILAR EFFECT, THE INVESTOR MAY REQUEST THAT THE COMPANY REGISTER ALL
OF THE INVESTOR’S SHARES FOR RESALE UNDER THE SECURITIES ACT BY DELIVERY OF A
WRITTEN NOTICE TO THE COMPANY (THE DATE OF RECEIPT OF SUCH NOTICE BY THE
COMPANY, THE “REQUEST DATE”).  UPON RECEIPT OF SUCH WRITTEN REGISTRATION
REQUEST, THE COMPANY SHALL:


 

(I)                                    SUBJECT TO RECEIPT OF NECESSARY
INFORMATION FROM THE INVESTOR, PREPARE AND FILE WITH THE SEC, AS SOON AS
PRACTICABLE, BUT IN NO EVENT LATER THAN 30 BUSINESS DAYS AFTER THE REQUEST DATE,
A REGISTRATION STATEMENT ON FORM S-3 (EXCEPT IF THE COMPANY IS NOT THEN ELIGIBLE
TO REGISTER FOR RESALE THE SHARES ON FORM S-3, IN WHICH CASE SUCH REGISTRATION
SHALL BE ON ANOTHER APPROPRIATE FORM IN ACCORDANCE WITH THE SECURITIES ACT AND
THE RULES PROMULGATED THEREUNDER) (THE “REGISTRATION STATEMENT”) TO ENABLE THE
RESALE OF THE SHARES BY THE INVESTOR FROM TIME TO TIME THROUGH THE AUTOMATED
QUOTATION SYSTEM OF THE NASDAQ STOCK MARKET OR IN PRIVATELY-NEGOTIATED
TRANSACTIONS; PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT BE OBLIGATED TO HAVE
ANY SPECIAL AUDIT CONDUCTED OR FILE ANY REPORTS REQUIRED TO BE FILED BY IT UNDER
THE EXCHANGE ACT PRIOR TO THE TIME SUCH REPORTS WOULD OTHERWISE BE REQUIRED TO
BE FILED;

 

D-9

--------------------------------------------------------------------------------


 

(II)                                USE ITS COMMERCIALLY REASONABLE EFFORTS,
SUBJECT TO RECEIPT OF NECESSARY INFORMATION FROM THE INVESTORS, TO CAUSE THE
REGISTRATION STATEMENT TO BECOME EFFECTIVE AS SOON AS PRACTICABLE THEREAFTER,
SUBJECT TO BACKLOG OR OTHER DELAY AT OR BY THE SEC, DELAY AT OR BY THE COMPANY’S
INDEPENDENT ACCOUNTANTS, OR DELAY CAUSED BY ANY OTHER MATTER BEYOND THE CONTROL
OF THE COMPANY;

 

(III)                            USE ITS COMMERCIALLY REASONABLE EFFORTS TO
PREPARE AND FILE WITH THE SEC SUCH AMENDMENTS AND SUPPLEMENTS TO THE
REGISTRATION STATEMENT AND THE PROSPECTUS USED IN CONNECTION THEREWITH AS MAY BE
NECESSARY TO KEEP THE REGISTRATION STATEMENT CURRENT AND EFFECTIVE FOR A PERIOD
NOT EXCEEDING, WITH RESPECT TO EACH INVESTOR’S SHARES PURCHASED HEREUNDER, THE
EARLIEST OF (A) THE FIRST ANNIVERSARY OF THE DATE THE REGISTRATION STATEMENT WAS
FIRST DECLARED EFFECTIVE BY THE SEC, (B) THE DATE ON WHICH THE INVESTOR MAY SELL
ALL SHARES THEN HELD BY THE INVESTOR WITHOUT RESTRICTION BY VOLUME LIMITATIONS
PURSUANT TO RULE 144(K) OF THE SECURITIES ACT OR (C) SUCH TIME AS ALL SHARES
PURCHASED BY SUCH INVESTOR IN THE OFFERING HAVE BEEN SOLD PURSUANT TO A
REGISTRATION STATEMENT;

 

(IV)                               FURNISH TO THE INVESTOR WITH RESPECT TO THE
SHARES REGISTERED FOR RESALE UNDER THE REGISTRATION STATEMENT UP TO 20 COPIES OF
THE REGISTRATION STATEMENT, PROSPECTUSES (INCLUDING SUPPLEMENTAL PROSPECTUSES)
AND PRELIMINARY VERSIONS OF THE PROSPECTUS FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION (“PRELIMINARY PROSPECTUSES”) IN CONFORMITY WITH THE
REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER DOCUMENTS AS THE INVESTOR MAY
REASONABLY REQUEST, IN ORDER TO FACILITATE THE PUBLIC SALE OR OTHER DISPOSITION
OF ALL OR ANY OF THE SHARES BY THE INVESTOR, PROVIDED, HOWEVER, THAT UNLESS
WAIVED BY THE COMPANY IN WRITING, THE OBLIGATION OF THE COMPANY TO DELIVER
COPIES OF PROSPECTUSES OR PRELIMINARY PROSPECTUSES TO THE INVESTOR SHALL BE
SUBJECT TO THE RECEIPT BY THE COMPANY OF REASONABLE ASSURANCES FROM THE INVESTOR
THAT THE INVESTOR WILL COMPLY WITH THE APPLICABLE PROVISIONS OF THE SECURITIES
ACT AND OF SUCH OTHER SHARES OR BLUE SKY LAWS AS MAY BE APPLICABLE IN CONNECTION
WITH ANY USE OF SUCH PROSPECTUSES OR PRELIMINARY PROSPECTUSES;

 

(V)                                   FILE DOCUMENTS REQUIRED OF THE COMPANY, IF
ANY, FOR NORMAL BLUE SKY CLEARANCE IN (A) IN ALL U.S. JURISDICTIONS IN WHICH ANY
OF THE SHARES ORIGINALLY SOLD, AND (B) IN STATES SPECIFIED IN WRITING BY THE
INVESTOR, PROVIDED, HOWEVER, THAT, AS TO CLAUSE (B) THE COMPANY SHALL NOT BE
REQUIRED TO QUALIFY TO DO BUSINESS OR CONSENT TO SERVICE OF PROCESS IN ANY
JURISDICTION IN WHICH IT IS NOT NOW SO QUALIFIED OR HAS NOT SO CONSENTED;

 

(VI)                               BEAR ALL REASONABLE EXPENSES (OTHER THAN
UNDERWRITING DISCOUNTS AND COMMISSIONS, IF ANY) INCLUDING THE REASONABLE FEES
AND EXPENSES OF A SINGLE COUNSEL TO THE INVESTORS, IN CONNECTION WITH THE
PROCEDURES IN PARAGRAPH (I) THROUGH (V) OF THIS SECTION 6.1 AND THE REGISTRATION
OF THE RESALE OF THE SHARES PURSUANT TO THE REGISTRATION STATEMENT; AND

 

(VII)                           ADVISE THE INVESTOR, PROMPTLY AFTER IT SHALL
RECEIVE NOTICE OR OBTAIN KNOWLEDGE OF THE ISSUANCE OF ANY STOP ORDER BY THE SEC
DELAYING OR SUSPENDING THE EFFECTIVENESS OF THE REGISTRATION STATEMENT OR OF THE
INITIATION OF ANY PROCEEDING FOR THAT PURPOSE; AND PROMPTLY USE ITS COMMERCIALLY
REASONABLE EFFORTS TO PREVENT THE ISSUANCE OF ANY STOP ORDER OR TO OBTAIN ITS
WITHDRAWAL AT THE EARLIEST POSSIBLE MOMENT IF SUCH STOP ORDER SHOULD BE ISSUED.

 


(B)                                  WITH A VIEW TO MAKING AVAILABLE TO THE
INVESTOR THE BENEFITS OF RULE 144 (OR ITS SUCCESSOR RULE) AND ANY OTHER RULE OR
REGULATION OF THE SEC THAT MAY AT ANY TIME PERMIT THE INVESTOR TO SELL SHARES TO
THE PUBLIC WITHOUT REGISTRATION, THE COMPANY COVENANTS AND AGREES TO:  (I) MAKE
AND KEEP PUBLIC INFORMATION AVAILABLE, AS THOSE TERMS ARE UNDERSTOOD AND DEFINED
IN RULE 144, UNTIL THE EARLIER OF (A) SUCH DATE AS ALL OF THE INVESTOR’S SHARES
MAY BE RESOLD PURSUANT TO RULE 144(K) OR ANY OTHER RULE OF SIMILAR EFFECT,
(B) SUCH DATE AS ALL OF THE INVESTOR’S SHARES SHALL HAVE BEEN RESOLD, OR
(C) SUCH DATE AS THE REGISTRATION

 

D-10

--------------------------------------------------------------------------------


 


STATEMENT HAS BEEN FILED, DECLARED EFFECTIVE AND CEASED TO BE EFFECTIVE  IN
ACCORDANCE WITH SECTION 6.1(A)(III); (II) FILE WITH THE SEC IN A TIMELY MANNER
ALL REPORTS AND OTHER DOCUMENTS REQUIRED OF THE COMPANY UNDER THE SECURITIES ACT
AND UNDER THE EXCHANGE ACT; AND (III) FURNISH TO THE INVESTOR UPON REQUEST, AS
LONG AS THE INVESTOR OWNS ANY SHARES, (A) A COPY OF THE COMPANY’S MOST RECENT
ANNUAL REPORT ON FORM 10-K OR QUARTERLY REPORT ON FORM 10-Q, AND (B) SUCH OTHER
INFORMATION AS MAY BE REASONABLY REQUESTED IN ORDER TO AVAIL THE INVESTOR OF ANY
RULE OR REGULATION OF THE SEC THAT PERMITS THE SELLING OF ANY SUCH SHARES
WITHOUT REGISTRATION.


 


(C)                                  IT SHALL BE A CONDITION PRECEDENT TO THE
OBLIGATIONS OF THE COMPANY TO TAKE ANY ACTION PURSUANT TO THIS SECTION 6.1 THAT
THE INVESTOR SHALL FURNISH TO THE COMPANY SUCH INFORMATION REGARDING ITSELF, THE
SHARES TO BE SOLD BY THE INVESTOR, AND THE INTENDED METHOD OF DISPOSITION OF
SUCH SHARES AS SHALL BE REQUIRED TO EFFECT THE REGISTRATION OF THE RESALE OF THE
SHARES.


 


(D)                                  NOTWITHSTANDING THE FOREGOING PARAGRAPHS OF
THIS SECTION 6.1, IF, IN THE GOOD FAITH JUDGMENT OF THE BOARD OF DIRECTORS OF
THE COMPANY (THE “BOARD”) AND REFLECTED IN A FORMAL RESOLUTION OF THE BOARD, THE
EFFECTIVENESS OF THE REGISTRATION STATEMENT COVERING THE SHARES WOULD BE
DETRIMENTAL TO THE COMPANY, AND THE BOARD CONCLUDES, AS A RESULT, THAT IT IS IN
THE BEST INTERESTS OF THE COMPANY TO DEFER THE COMPANY’S REQUEST THAT THE
REGISTRATION STATEMENT BE DECLARED EFFECTIVE AT SUCH TIME, THEN THE COMPANY MAY
DEFER ITS REQUEST THAT THE REGISTRATION STATEMENT BE DECLARED EFFECTIVE;
PROVIDED, HOWEVER, THAT THE COMPANY MAY NOT DEFER EFFECTIVENESS OF THE
REGISTRATION STATEMENT PURSUANT TO THIS PARAGRAPH 6.1(D) FOR MORE THAN THIRTY
(30) CONSECUTIVE DAYS.


 


6.2                               TRANSFER OF SHARES AFTER REGISTRATION;
SUSPENSION.


 


(A)                                  THE INVESTOR AGREES THAT IT WILL NOT EFFECT
ANY DISPOSITION OF THE SHARES OR ITS RIGHT TO PURCHASE THE SHARES THAT WOULD
CONSTITUTE A SALE WITHIN THE MEANING OF THE SECURITIES ACT OTHER THAN
TRANSACTIONS EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT,
EXCEPT AS CONTEMPLATED IN THE REGISTRATION STATEMENT REFERRED TO IN SECTION 6.1
AND AS DESCRIBED BELOW, AND THAT IT WILL PROMPTLY NOTIFY THE COMPANY OF ANY
CHANGES IN THE INFORMATION SET FORTH IN THE REGISTRATION STATEMENT REGARDING THE
INVESTOR OR ITS PLAN OF DISTRIBUTION.


 


(B)                                  EXCEPT IN THE EVENT THAT PARAGRAPH
(C) BELOW APPLIES, THE COMPANY SHALL: (I) IF DEEMED NECESSARY BY THE COMPANY,
PREPARE AND FILE FROM TIME TO TIME WITH THE SEC A POST-EFFECTIVE AMENDMENT TO
THE REGISTRATION STATEMENT OR A SUPPLEMENT TO THE RELATED PROSPECTUS OR A
SUPPLEMENT OR AMENDMENT TO ANY DOCUMENT INCORPORATED THEREIN BY REFERENCE OR
FILE ANY OTHER REQUIRED DOCUMENT SO THAT SUCH REGISTRATION STATEMENT WILL NOT
CONTAIN AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT
MISLEADING, AND SO THAT, AS THEREAFTER DELIVERED TO PURCHASERS OF THE SHARES
BEING SOLD THEREUNDER, SUCH PROSPECTUS WILL NOT CONTAIN AN UNTRUE STATEMENT OF A
MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY WERE MADE, NOT MISLEADING; (II) PROVIDE THE INVESTOR COPIES OF ANY
DOCUMENTS FILED PURSUANT TO SECTION 6.2(B)(I); AND (III) UPON REQUEST, INFORM
EACH INVESTOR WHO SO REQUESTS THAT THE COMPANY HAS COMPLIED WITH ITS OBLIGATIONS
IN SECTION 6.2(B)(I) (OR THAT, IF THE COMPANY HAS FILED A POST-EFFECTIVE
AMENDMENT TO THE REGISTRATION STATEMENT WHICH HAS NOT YET BEEN DECLARED
EFFECTIVE, THE COMPANY WILL NOTIFY THE INVESTOR TO THAT EFFECT, WILL USE ITS
COMMERCIALLY REASONABLE EFFORTS TO SECURE THE EFFECTIVENESS OF SUCH
POST-EFFECTIVE AMENDMENT AS PROMPTLY AS POSSIBLE AND WILL PROMPTLY NOTIFY THE
INVESTOR PURSUANT TO SECTION 6.2(B)(I) HEREOF WHEN THE AMENDMENT HAS BECOME
EFFECTIVE).

 

D-11

--------------------------------------------------------------------------------


 


(C)                                  SUBJECT TO PARAGRAPH (D) BELOW, IN THE
EVENT: (I) OF ANY REQUEST BY THE SEC OR ANY OTHER FEDERAL OR STATE GOVERNMENTAL
AUTHORITY DURING THE PERIOD OF EFFECTIVENESS OF THE REGISTRATION STATEMENT FOR
AMENDMENTS OR SUPPLEMENTS TO A REGISTRATION STATEMENT OR RELATED PROSPECTUS OR
FOR ADDITIONAL INFORMATION; (II) OF THE ISSUANCE BY THE SEC OR ANY OTHER FEDERAL
OR STATE GOVERNMENTAL AUTHORITY OF ANY STOP ORDER SUSPENDING THE EFFECTIVENESS
OF A REGISTRATION STATEMENT OR THE INITIATION OF ANY PROCEEDINGS FOR THAT
PURPOSE; (III) OF THE RECEIPT BY THE COMPANY OF ANY NOTIFICATION WITH RESPECT TO
THE SUSPENSION OF THE QUALIFICATION OR EXEMPTION FROM QUALIFICATION OF ANY OF
THE SHARES FOR SALE IN ANY JURISDICTION OR THE INITIATION OF ANY PROCEEDING FOR
SUCH PURPOSE; (IV) OF ANY EVENT OR CIRCUMSTANCE WHICH NECESSITATES THE MAKING OF
ANY CHANGES IN THE REGISTRATION STATEMENT OR PROSPECTUS, OR ANY DOCUMENT
INCORPORATED OR DEEMED TO BE INCORPORATED THEREIN BY REFERENCE, SO THAT, IN THE
CASE OF THE REGISTRATION STATEMENT, IT WILL NOT CONTAIN ANY UNTRUE STATEMENT OF
A MATERIAL FACT OR ANY OMISSION TO STATE A MATERIAL FACT REQUIRED TO BE STATED
THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, AND THAT IN
THE CASE OF THE PROSPECTUS, IT WILL NOT CONTAIN ANY UNTRUE STATEMENT OF A
MATERIAL FACT OR ANY OMISSION TO STATE A MATERIAL FACT REQUIRED TO BE STATED
THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING; OR (V) IF, IN THE GOOD
FAITH JUDGMENT OF THE BOARD AND REFLECTED IN A FORMAL RESOLUTION OF THE BOARD,
THE CONTINUED EFFECTIVENESS OF THE REGISTRATION STATEMENT COVERING THE SHARES
WOULD BE DETRIMENTAL TO THE COMPANY, AND THE BOARD CONCLUDES, AS A RESULT, THAT
IT IS IN THE BEST INTERESTS OF THE COMPANY TO SUSPEND THE EFFECTIVENESS OF SUCH
REGISTRATION STATEMENT AT SUCH TIME, THEN THE COMPANY SHALL PROMPTLY DELIVER A
CERTIFICATE IN WRITING TO THE INVESTOR (THE “SUSPENSION NOTICE”) TO THE EFFECT
OF THE FOREGOING AND, UPON RECEIPT OF SUCH SUSPENSION NOTICE, THE INVESTOR WILL
REFRAIN FROM SELLING ANY SHARES PURSUANT TO THE REGISTRATION STATEMENT (A
“SUSPENSION”) UNTIL THE INVESTOR’S RECEIPT OF COPIES OF A SUPPLEMENTED OR
AMENDED PROSPECTUS PREPARED AND FILED BY THE COMPANY, OR UNTIL IT IS ADVISED IN
WRITING BY THE COMPANY THAT THE CURRENT PROSPECTUS MAY BE USED, AND HAS RECEIVED
COPIES OF ANY ADDITIONAL OR SUPPLEMENTAL FILINGS THAT ARE INCORPORATED OR DEEMED
INCORPORATED BY REFERENCE IN ANY SUCH PROSPECTUS.  IN THE EVENT OF ANY
SUSPENSION, THE COMPANY WILL USE ITS COMMERCIALLY REASONABLE EFFORTS TO CAUSE
THE USE OF THE PROSPECTUS SO SUSPENDED TO BE RESUMED WITHIN 30 DAYS AFTER
DELIVERY OF A SUSPENSION NOTICE TO THE INVESTORS.  IN ADDITION TO AND WITHOUT
LIMITING ANY OTHER REMEDIES (INCLUDING, WITHOUT LIMITATION, AT LAW OR AT EQUITY)
AVAILABLE TO THE INVESTOR, THE INVESTOR SHALL BE ENTITLED TO SPECIFIC
PERFORMANCE IN THE EVENT THAT THE COMPANY FAILS TO COMPLY WITH THE PROVISIONS OF
THIS SECTION 6.2(C).


 


(D)                                  NOTWITHSTANDING THE FOREGOING PARAGRAPHS OF
THIS SECTION 6.2, THE COMPANY SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS TO
ENSURE THAT THE INVESTOR SHALL NOT BE PROHIBITED FROM SELLING SHARES UNDER THE
REGISTRATION STATEMENT AS A RESULT OF SUSPENSIONS ON MORE THAN TWO OCCASIONS OF
NOT MORE THAN 60 DAYS IN ANY TWELVE MONTH PERIOD.


 


(E)                                  PROVIDED THAT A SUSPENSION IS NOT THEN IN
EFFECT THE INVESTOR MAY SELL SHARES UNDER THE REGISTRATION STATEMENT, PROVIDED
THAT IT ARRANGES FOR DELIVERY OF A CURRENT PROSPECTUS TO THE TRANSFEREE OF SUCH
SHARES.  UPON RECEIPT OF A REQUEST THEREFOR, THE COMPANY WILL PROVIDE AN
ADEQUATE NUMBER OF CURRENT PROSPECTUSES TO THE INVESTOR AND TO ANY OTHER PARTIES
REQUIRING SUCH PROSPECTUSES.


 


(F)                                    IN THE EVENT OF A SALE OF SHARES BY THE
INVESTOR, UNLESS SUCH REQUIREMENT IS WAIVED BY THE COMPANY IN WRITING, THE
INVESTOR MUST ALSO DELIVER TO THE COMPANY’S TRANSFER AGENT, WITH A COPY TO THE
COMPANY, A CERTIFICATE OF SUBSEQUENT SALE SUBSTANTIALLY IN THE FORM ATTACHED
HERETO AS EXHIBIT C, SO THAT THE SHARES MAY BE PROPERLY TRANSFERRED.

 

D-12

--------------------------------------------------------------------------------


 


6.3                               INDEMNIFICATION.  FOR THE PURPOSE OF THIS
SECTION 6.3:

 


(A)                                  THE TERM “SELLING STOCKHOLDER” SHALL
INCLUDE THE INVESTOR AND EACH PERSON, IF ANY, WHO CONTROLS THE INVESTOR WITHIN
THE MEANING OF SECTION 15 OF THE SECURITIES ACT OR SECTION 20 OF THE EXCHANGE
ACT;


 


(B)                                  THE TERM “REGISTRATION STATEMENT” SHALL
INCLUDE ANY PRELIMINARY PROSPECTUS, FINAL PROSPECTUS, EXHIBIT, SUPPLEMENT OR
AMENDMENT INCLUDED IN OR RELATING TO, AND ANY DOCUMENT INCORPORATED BY REFERENCE
IN, THE REGISTRATION STATEMENT (OR DEEMED TO BE A PART THEREOF) REFERRED TO IN
SECTION 6.1; AND


 


(C)                                  THE TERM “UNTRUE STATEMENT” SHALL INCLUDE
ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT, OR ANY
OMISSION OR ALLEGED OMISSION TO STATE IN THE REGISTRATION STATEMENT A MATERIAL
FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN,
IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.


 


(D)

 

(I)                                    THE COMPANY AGREES TO INDEMNIFY AND HOLD
HARMLESS EACH SELLING STOCKHOLDER FROM AND AGAINST ANY LOSSES, CLAIMS, DAMAGES
OR LIABILITIES TO WHICH SUCH SELLING STOCKHOLDER MAY BECOME SUBJECT (UNDER THE
SECURITIES ACT OR OTHERWISE) INSOFAR AS SUCH LOSSES, CLAIMS, DAMAGES OR
LIABILITIES (OR ACTIONS OR PROCEEDINGS IN RESPECT THEREOF) ARISE OUT OF, OR ARE
BASED UPON (I) ANY UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN THE
REGISTRATION STATEMENT, OR (II) ANY FAILURE BY THE COMPANY TO FULFILL ANY
UNDERTAKING INCLUDED IN THE REGISTRATION STATEMENT, AND THE COMPANY WILL
PROMPTLY REIMBURSE SUCH SELLING STOCKHOLDER FOR ANY REASONABLE LEGAL OR OTHER
EXPENSES REASONABLY INCURRED IN INVESTIGATING, DEFENDING OR PREPARING TO DEFEND
ANY SUCH ACTION, PROCEEDING OR CLAIM, PROVIDED, HOWEVER, THAT THE COMPANY SHALL
NOT BE LIABLE IN ANY SUCH CASE TO THE EXTENT THAT SUCH LOSS, CLAIM, DAMAGE OR
LIABILITY ARISES OUT OF, OR IS BASED UPON, AN UNTRUE STATEMENT MADE IN SUCH
REGISTRATION STATEMENT IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN
INFORMATION FURNISHED TO THE COMPANY BY OR ON BEHALF OF SUCH SELLING STOCKHOLDER
SPECIFICALLY FOR USE IN PREPARATION OF THE REGISTRATION STATEMENT OR ANY
STATEMENT OR OMISSION IN ANY PROSPECTUS THAT IS CORRECTED IN ANY SUBSEQUENT
PROSPECTUS THAT WAS DELIVERED TO THE INVESTOR AT LEAST ONE BUSINESS DAY PRIOR TO
THE PERTINENT SALE OR SALES BY THE INVESTOR.

 

(II)                                THE INVESTOR AGREES TO INDEMNIFY AND HOLD
HARMLESS THE COMPANY (AND EACH PERSON, IF ANY, WHO CONTROLS THE COMPANY WITHIN
THE MEANING OF SECTION 15 OF THE SECURITIES ACT, EACH OFFICER OF THE COMPANY WHO
SIGNS THE REGISTRATION STATEMENT AND EACH DIRECTOR OF THE COMPANY) FROM AND
AGAINST ANY LOSSES, CLAIMS, DAMAGES OR LIABILITIES TO WHICH THE COMPANY (OR ANY
SUCH OFFICER, DIRECTOR OR CONTROLLING PERSON) MAY BECOME SUBJECT (UNDER THE
SECURITIES ACT OR OTHERWISE), INSOFAR AS SUCH LOSSES, CLAIMS, DAMAGES OR
LIABILITIES (OR ACTIONS OR PROCEEDINGS IN RESPECT THEREOF) ARISE OUT OF, OR ARE
BASED UPON, ANY UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN THE
REGISTRATION STATEMENT IF SUCH UNTRUE STATEMENT WAS MADE IN RELIANCE UPON AND IN
CONFORMITY WITH WRITTEN INFORMATION FURNISHED BY OR ON BEHALF OF THE INVESTOR
SPECIFICALLY FOR USE IN PREPARATION OF THE REGISTRATION STATEMENT, AND THE
INVESTOR WILL PROMPTLY REIMBURSE THE COMPANY (OR SUCH OFFICER, DIRECTOR OR
CONTROLLING PERSON), AS THE CASE MAY BE, FOR ANY LEGAL OR OTHER EXPENSES
REASONABLY INCURRED IN INVESTIGATING, DEFENDING OR PREPARING TO DEFEND ANY SUCH
ACTION, PROCEEDING OR CLAIM; PROVIDED FURTHER, HOWEVER, THAT THE AGGREGATE
OBLIGATION TO INDEMNIFY AND CONTRIBUTE UNDER THIS SECTION 6.3 SHALL BE LIMITED
TO THE NET AMOUNT OF THE PROCEEDS RECEIVED BY THE INVESTOR FROM THE SALE OF THE
SHARES PURSUANT TO THE REGISTRATION STATEMENT.

 

D-13

--------------------------------------------------------------------------------


 

(III)                            PROMPTLY AFTER RECEIPT BY ANY INDEMNIFIED
PERSON OF A NOTICE OF A CLAIM OR THE BEGINNING OF ANY ACTION IN RESPECT OF WHICH
INDEMNITY IS TO BE SOUGHT AGAINST AN INDEMNIFYING PERSON PURSUANT TO THIS
SECTION 6.3, SUCH INDEMNIFIED PERSON SHALL NOTIFY THE INDEMNIFYING PERSON IN
WRITING OF SUCH CLAIM OR OF THE COMMENCEMENT OF SUCH ACTION, BUT THE OMISSION TO
SO NOTIFY THE INDEMNIFYING PARTY WILL NOT RELIEVE IT FROM ANY LIABILITY WHICH IT
MAY HAVE TO ANY INDEMNIFIED PARTY UNDER THIS SECTION 6.3 (EXCEPT TO THE EXTENT
THAT SUCH OMISSION MATERIALLY AND ADVERSELY AFFECTS THE INDEMNIFYING PARTY’S
ABILITY TO DEFEND SUCH ACTION) OR FROM ANY LIABILITY OTHERWISE THAN UNDER THIS
SECTION 6.3.  SUBJECT TO THE PROVISIONS HEREINAFTER STATED, IN CASE ANY SUCH
ACTION SHALL BE BROUGHT AGAINST AN INDEMNIFIED PERSON, THE INDEMNIFYING PERSON
SHALL BE ENTITLED TO PARTICIPATE THEREIN, AND, TO THE EXTENT THAT IT SHALL ELECT
BY WRITTEN NOTICE DELIVERED TO THE INDEMNIFIED PARTY PROMPTLY AFTER RECEIVING
THE AFORESAID NOTICE FROM SUCH INDEMNIFIED PARTY, SHALL BE ENTITLED TO ASSUME
THE DEFENSE THEREOF, WITH COUNSEL REASONABLY SATISFACTORY TO SUCH INDEMNIFIED
PERSON.  AFTER NOTICE FROM THE INDEMNIFYING PERSON TO SUCH INDEMNIFIED PERSON OF
ITS ELECTION TO ASSUME THE DEFENSE THEREOF (UNLESS IT HAS FAILED TO ASSUME THE
DEFENSE THEREOF AND APPOINT COUNSEL REASONABLY SATISFACTORY TO THE INDEMNIFIED
PARTY), SUCH INDEMNIFYING PERSON SHALL NOT BE LIABLE TO SUCH INDEMNIFIED PERSON
FOR ANY LEGAL EXPENSES SUBSEQUENTLY INCURRED BY SUCH INDEMNIFIED PERSON IN
CONNECTION WITH THE DEFENSE THEREOF, PROVIDED, HOWEVER, THAT IF THERE EXISTS OR
SHALL EXIST A CONFLICT OF INTEREST THAT WOULD MAKE IT INAPPROPRIATE, IN THE
REASONABLE OPINION OF COUNSEL TO THE INDEMNIFIED PERSON, FOR THE SAME COUNSEL TO
REPRESENT BOTH THE INDEMNIFIED PERSON AND SUCH INDEMNIFYING PERSON OR ANY
AFFILIATE OR ASSOCIATE THEREOF, THE INDEMNIFIED PERSON SHALL BE ENTITLED TO
RETAIN ITS OWN COUNSEL AT THE EXPENSE OF SUCH INDEMNIFYING PERSON; PROVIDED,
HOWEVER, THAT NO INDEMNIFYING PERSON SHALL BE RESPONSIBLE FOR THE FEES AND
EXPENSES OF MORE THAN ONE SEPARATE COUNSEL FOR ALL INDEMNIFIED PERSONS.  IN NO
EVENT SHALL ANY INDEMNIFYING PERSON BE LIABLE IN RESPECT OF ANY AMOUNTS PAID IN
SETTLEMENT OF ANY ACTION UNLESS THE INDEMNIFYING PERSON SHALL HAVE APPROVED THE
TERMS OF SUCH SETTLEMENT; PROVIDED THAT SUCH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD OR DELAYED.  NO INDEMNIFYING PERSON SHALL, WITHOUT THE PRIOR WRITTEN
CONSENT OF THE INDEMNIFIED PERSON, EFFECT ANY SETTLEMENT OF ANY PENDING OR
THREATENED PROCEEDING IN RESPECT OF WHICH ANY INDEMNIFIED PERSON IS OR COULD
REASONABLY HAVE BEEN A PARTY AND INDEMNIFICATION COULD HAVE BEEN SOUGHT
HEREUNDER BY SUCH INDEMNIFIED PERSON, UNLESS SUCH SETTLEMENT INCLUDES AN
UNCONDITIONAL RELEASE OF SUCH INDEMNIFIED PERSON FROM ALL LIABILITY ON CLAIMS
THAT ARE THE SUBJECT MATTER OF SUCH PROCEEDING.

 

(IV)                               IF THE INDEMNIFICATION PROVIDED FOR IN THIS
SECTION 6.3 IS UNAVAILABLE TO OR INSUFFICIENT TO HOLD HARMLESS AN INDEMNIFIED
PARTY UNDER SUBSECTION (I) OR (II) ABOVE IN RESPECT OF ANY LOSSES, CLAIMS,
DAMAGES OR LIABILITIES (OR ACTIONS OR PROCEEDINGS IN RESPECT THEREOF) REFERRED
TO THEREIN, THEN EACH INDEMNIFYING PARTY SHALL CONTRIBUTE TO THE AMOUNT PAID OR
PAYABLE BY SUCH INDEMNIFIED PARTY AS A RESULT OF SUCH LOSSES, CLAIMS, DAMAGES OR
LIABILITIES (OR ACTIONS IN RESPECT THEREOF) IN SUCH PROPORTION AS IS APPROPRIATE
TO REFLECT THE RELATIVE FAULT OF THE COMPANY ON THE ONE HAND AND THE INVESTOR ON
THE OTHER IN CONNECTION WITH THE STATEMENTS OR OMISSIONS OR OTHER MATTERS WHICH
RESULTED IN SUCH LOSSES, CLAIMS, DAMAGES OR LIABILITIES (OR ACTIONS IN RESPECT
THEREOF), AS WELL AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS.  THE RELATIVE
FAULT SHALL BE DETERMINED BY REFERENCE TO, AMONG OTHER THINGS, IN THE CASE OF AN
UNTRUE STATEMENT, WHETHER THE UNTRUE STATEMENT RELATES TO INFORMATION SUPPLIED
BY THE COMPANY ON THE ONE HAND OR THE INVESTOR ON THE OTHER AND THE PARTIES’
RELATIVE INTENT, KNOWLEDGE, ACCESS TO INFORMATION AND OPPORTUNITY TO CORRECT OR
PREVENT SUCH UNTRUE STATEMENT.  THE COMPANY AND THE INVESTOR, OR INVESTORS IF
THERE ARE MORE THAN ONE, AGREE THAT IT WOULD NOT BE JUST AND EQUITABLE IF
CONTRIBUTION PURSUANT TO THIS SUBSECTION (IV) WERE DETERMINED BY PRO RATA
ALLOCATION (EVEN IF THE INVESTORS WERE TREATED AS ONE ENTITY FOR SUCH PURPOSE)
OR BY ANY OTHER METHOD OF ALLOCATION WHICH DOES NOT TAKE INTO ACCOUNT THE
EQUITABLE CONSIDERATIONS REFERRED TO ABOVE IN THIS SUBSECTION (IV).  THE AMOUNT
PAID OR PAYABLE BY AN INDEMNIFIED PARTY AS A RESULT OF THE LOSSES, CLAIMS,
DAMAGES OR LIABILITIES (OR ACTIONS IN RESPECT THEREOF) REFERRED TO ABOVE IN THIS
SUBSECTION (IV) SHALL BE DEEMED TO INCLUDE ANY LEGAL OR OTHER EXPENSES
REASONABLY INCURRED BY SUCH INDEMNIFIED PARTY IN CONNECTION WITH INVESTIGATING
OR DEFENDING ANY SUCH ACTION OR CLAIM.  NOTWITHSTANDING THE PROVISIONS OF THIS
SUBSECTION (IV), THE INVESTOR SHALL NOT BE REQUIRED TO INDEMNIFY AND CONTRIBUTE
AN AGGREGATE AMOUNT IN EXCESS OF THE AMOUNT BY WHICH THE NET AMOUNT RECEIVED

 

D-14

--------------------------------------------------------------------------------


 

BY THE INVESTOR FROM THE SALE OF THE SHARES TO WHICH SUCH LOSS RELATES EXCEEDS
THE AMOUNT OF ANY DAMAGES WHICH THE INVESTOR HAS OTHERWISE BEEN REQUIRED TO PAY
BY REASON OF SUCH UNTRUE STATEMENT.  NO PERSON GUILTY OF FRAUDULENT
MISREPRESENTATION (WITHIN THE MEANING OF SECTION 11(F) OF THE SECURITIES ACT)
SHALL BE ENTITLED TO CONTRIBUTION FROM ANY PERSON WHO WAS NOT GUILTY OF SUCH
FRAUDULENT MISREPRESENTATION.  THE INVESTORS’ OBLIGATIONS IN THIS SUBSECTION TO
CONTRIBUTE ARE SEVERAL IN PROPORTION TO THEIR SALES OF SHARES TO WHICH SUCH LOSS
RELATES AND NOT JOINT.

 

(V)                                   THE PARTIES TO THIS AGREEMENT HEREBY
ACKNOWLEDGE THAT THEY ARE SOPHISTICATED BUSINESS PERSONS WHO WERE REPRESENTED BY
COUNSEL DURING THE NEGOTIATIONS REGARDING THE PROVISIONS HEREOF INCLUDING,
WITHOUT LIMITATION, THE PROVISIONS OF THIS SECTION 6.3, AND ARE FULLY INFORMED
REGARDING SAID PROVISIONS.  THEY FURTHER ACKNOWLEDGE THAT THE PROVISIONS OF THIS
SECTION 6.3 FAIRLY ALLOCATE THE RISKS IN LIGHT OF THE ABILITY OF THE PARTIES TO
INVESTIGATE THE COMPANY AND ITS BUSINESS IN ORDER TO ASSURE THAT ADEQUATE
DISCLOSURE IS MADE IN THE REGISTRATION STATEMENT AS REQUIRED BY THE SECURITIES
ACT AND THE EXCHANGE ACT.

 


6.4                               TERMINATION OF CONDITIONS AND OBLIGATIONS. 
THE CONDITIONS PRECEDENT IMPOSED BY SECTION 4 OR THIS SECTION 6 UPON THE
TRANSFERABILITY OF THE SHARES SHALL CEASE AND TERMINATE AS TO ANY PARTICULAR
NUMBER OF THE SHARES WHEN SUCH SHARES SHALL HAVE BEEN EFFECTIVELY REGISTERED
UNDER THE SECURITIES ACT AND SOLD OR OTHERWISE DISPOSED OF IN ACCORDANCE WITH
THE INTENDED METHOD OF DISPOSITION SET FORTH IN THE REGISTRATION STATEMENT
COVERING SUCH SHARES OR AT SUCH TIME AS AN OPINION OF COUNSEL SATISFACTORY TO
THE COMPANY SHALL HAVE BEEN RENDERED TO THE EFFECT THAT SUCH CONDITIONS ARE NOT
NECESSARY IN ORDER TO COMPLY WITH THE SECURITIES ACT.


 


6.5                               INFORMATION AVAILABLE.  SO LONG AS THE
REGISTRATION STATEMENT IS EFFECTIVE COVERING THE RESALE OF SHARES OWNED BY THE
INVESTOR, THE COMPANY WILL MAKE AVAILABLE TO THE INVESTOR THROUGH THE COMPANY’S
EDGAR FILINGS OR BY DELIVERY ON REQUEST:


 


(A)                                  AS SOON AS PRACTICABLE AFTER IT IS
AVAILABLE, ONE COPY OF (I) ITS ANNUAL REPORT TO STOCKHOLDERS (WHICH ANNUAL
REPORT SHALL CONTAIN FINANCIAL STATEMENTS AUDITED IN ACCORDANCE WITH GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES BY A NATIONAL FIRM OF CERTIFIED PUBLIC
ACCOUNTANTS), (II) IF NOT INCLUDED IN SUBSTANCE IN THE ANNUAL REPORT TO
SHAREHOLDERS, ITS ANNUAL REPORT ON FORM 10-K (THE FOREGOING, IN EACH CASE,
EXCLUDING EXHIBITS) AND (III) ITS QUARTERLY REPORTS ON 10-Q;


 


(B)                                  UPON THE REASONABLE REQUEST OF THE
INVESTOR, ALL OTHER INFORMATION THAT IS MADE AVAILABLE TO STOCKHOLDERS; AND


 


(C)                                  UPON THE REASONABLE REQUEST OF THE
INVESTOR, UP TO 20 COPIES OF THE PROSPECTUSES TO SUPPLY TO ANY OTHER PARTY
REQUIRING SUCH PROSPECTUSES; AND THE COMPANY, UPON THE REASONABLE REQUEST OF THE
INVESTOR, WILL MEET WITH THE INVESTOR OR A REPRESENTATIVE THEREOF AT THE
COMPANY’S HEADQUARTERS TO DISCUSS ALL INFORMATION RELEVANT FOR DISCLOSURE IN THE
REGISTRATION STATEMENT COVERING THE SHARES AND WILL OTHERWISE REASONABLY
COOPERATE WITH THE INVESTOR CONDUCTING AN INVESTIGATION FOR THE PURPOSE OF
REDUCING OR ELIMINATING THE INVESTOR’S EXPOSURE TO LIABILITY UNDER THE
SECURITIES ACT, INCLUDING THE REASONABLE PRODUCTION OF INFORMATION AT THE
COMPANY’S HEADQUARTERS; PROVIDED, THAT THE COMPANY SHALL NOT BE REQUIRED TO
DISCLOSE ANY CONFIDENTIAL INFORMATION TO OR MEET AT ITS HEADQUARTERS WITH THE
INVESTOR UNTIL AND UNLESS THE INVESTOR SHALL HAVE ENTERED INTO A CONFIDENTIALITY
AGREEMENT IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY WITH THE
COMPANY WITH RESPECT THERETO.


 


D-15

--------------------------------------------------------------------------------



 


6.6                               TRANSFER OR ASSIGNMENT OF REGISTRATION
RIGHTS.  THE RIGHTS TO CAUSE THE COMPANY TO REGISTER THE SHARES ISSUED TO THE
INVESTOR BY THE COMPANY UNDER THIS SECTION 6 MAY BE TRANSFERRED OR ASSIGNED BY
THE INVESTOR ONLY TO A TRANSFEREE OR ASSIGNEE OF NOT LESS THAN 500,000 SHARES
(AS PRESENTLY CONSTITUTED AND SUBJECT TO SUBSEQUENT ADJUSTMENTS FOR STOCK
SPLITS, STOCK DIVIDENDS, REVERSE STOCK SPLITS, AND THE LIKE) IN A TRANSACTION
EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT WHICH WOULD
RESULT IN THE TRANSFEREE OR ASSIGNEE HOLDING “RESTRICTED SECURITIES” WITHIN THE
MEANING OF RULE 144 UNDER THE SECURITIES ACT; PROVIDED THAT (I) SUCH TRANSFER OR
ASSIGNMENT OF SHARES IS EFFECTED IN ACCORDANCE WITH APPLICABLE SECURITIES LAWS,
(II) THE COMPANY IS GIVEN WRITTEN NOTICE PRIOR TO SAID TRANSFER OR ASSIGNMENT,
STATING THE NAME AND ADDRESS OF THE TRANSFEREE OR ASSIGNEE AND IDENTIFYING THE
SECURITIES WITH RESPECT TO WHICH SUCH REGISTRATION RIGHTS ARE INTENDED TO BE
TRANSFERRED OR ASSIGNED AND (III) THE TRANSFEREE OR ASSIGNEE OF SUCH RIGHTS
ASSUMES IN WRITING THE OBLIGATIONS OF THE INVESTOR UNDER THIS AGREEMENT WITH
RESPECT TO THE SHARES.


 


6.7                               TERMINATION OF REGISTRATION RIGHTS.  THE RIGHT
OF THE INVESTOR TO REQUEST REGISTRATION PURSUANT TO THIS SECTION 6 SHALL
TERMINATE ON THE EARLIER OF (I) SUCH DATE ON WHICH ALL THE SHARES HELD BY THE
INVESTOR MAY IMMEDIATELY BE SOLD UNDER RULE 144 DURING ANY NINETY (90)-DAY
PERIOD, AND (II) TWO (2) YEARS AFTER THE CLOSING DATE.


 


7.                                      NOTICES.  ALL NOTICES, REQUESTS,
CONSENTS AND OTHER COMMUNICATIONS HEREUNDER SHALL BE IN WRITING, SHALL BE
DELIVERED BY FACSIMILE OR MAILED (A) IF WITHIN DOMESTIC UNITED STATES BY
FIRST-CLASS REGISTERED OR CERTIFIED AIRMAIL, OR NATIONALLY RECOGNIZED OVERNIGHT
EXPRESS COURIER, POSTAGE PREPAID, OR (B) IF DELIVERED TO OR FROM OUTSIDE THE
UNITED STATES, BY INTERNATIONAL FEDERAL EXPRESS (OR COMPARABLE SERVICE) AND
SHALL BE DEEMED GIVEN (I) IF DELIVERED BY FIRST-CLASS REGISTERED OR CERTIFIED
MAIL DOMESTIC, FOUR (4) BUSINESS DAYS AFTER SO MAILED, (II) IF DELIVERED BY
NATIONALLY RECOGNIZED OVERNIGHT CARRIER, ONE (1) BUSINESS DAY AFTER SO MAILED,
(III) IF DELIVERED BY INTERNATIONAL FEDERAL EXPRESS (OR COMPARABLE SERVICE),
TWO (2) BUSINESS DAYS AFTER SO MAILED, (IV) IF DELIVERED BY FACSIMILE, UPON
ELECTRIC CONFIRMATION OF RECEIPT IF CONFIRMATION IS BEFORE 4:00 P.M. LOCAL TIME
OF THE RECIPIENT ON A BUSINESS DAY AND, IF NOT, THEN THE NEXT BUSINESS DAY, AND
SHALL BE DELIVERED AS ADDRESSED AS FOLLOWS:


 


(A)                                  IF TO THE COMPANY, TO:


 

Avistar Communications Corporation

555 Twin Dolphin Drive, Suite 360

Redwood Shores, CA  94065

Attention:

Chief Financial Officer

Telephone:

(650) 610-2910

Fax:

(650) 610-2901

 

with a copy mailed or faxed to:

 

Wilson Sonsini Goodrich & Rosati. P.C.

650 Page Mill Road

Palo Alto, CA  94304

Attention:

Robert P. Latta

Telephone:

(650) 320-4646

Fax:

(650) 496-4367

 


(B)                                  IF TO THE INVESTOR, AT ITS ADDRESS ON THE
SIGNATURE PAGE HERETO, OR AT SUCH OTHER ADDRESS OR ADDRESSES AS MAY HAVE BEEN
FURNISHED TO THE COMPANY IN WRITING.


 

D-16

--------------------------------------------------------------------------------


 


8.                                      CHANGES.  THIS AGREEMENT MAY NOT BE
MODIFIED OR AMENDED EXCEPT PURSUANT TO AN INSTRUMENT IN WRITING SIGNED BY THE
COMPANY AND THE INVESTOR.

 


9.                                      HEADINGS.  THE HEADINGS OF THE VARIOUS
SECTIONS OF THIS AGREEMENT HAVE BEEN INSERTED FOR CONVENIENCE OF REFERENCE ONLY
AND SHALL NOT BE DEEMED TO BE PART OF THIS AGREEMENT.


 


10.                               SEVERABILITY.  IN CASE ANY PROVISION CONTAINED
IN THIS AGREEMENT SHOULD BE INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT,
THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS CONTAINED
HEREIN SHALL NOT IN ANY WAY BE AFFECTED OR IMPAIRED THEREBY.


 


11.                               GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
DELAWARE, WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAW.


 


12.                               COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED
IN TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL
OF WHICH, WHEN TAKEN TOGETHER, SHALL CONSTITUTE BUT ONE INSTRUMENT, AND SHALL
BECOME EFFECTIVE WHEN ONE OR MORE COUNTERPARTS HAVE BEEN SIGNED BY EACH PARTY
HERETO AND DELIVERED TO THE OTHER PARTIES.


 


13.                               EXPENSES.  ALL FEES, COSTS AND EXPENSES
(INCLUDING ATTORNEYS’ FEES AND EXPENSES) INCURRED BY ANY PARTY HERETO IN
CONNECTION WITH THE PREPARATION, NEGOTIATION AND EXECUTION OF THIS AGREEMENT AND
THE EXHIBITS AND SCHEDULES HERETO AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY (INCLUDING THE COSTS ASSOCIATED WITH ANY FILINGS
WITH, OR COMPLIANCE WITH ANY OF THE REQUIREMENTS OF, ANY GOVERNMENTAL
AUTHORITIES), SHALL BE THE SOLE AND EXCLUSIVE RESPONSIBILITY OF SUCH PARTY.


 


14.                               CONFIDENTIAL DISCLOSURE AGREEMENT. 
NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT TO THE CONTRARY, ANY
CONFIDENTIAL DISCLOSURE AGREEMENT PREVIOUSLY EXECUTED BY THE COMPANY AND THE
INVESTOR IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
SHALL REMAIN IN FULL FORCE AND EFFECT IN ACCORDANCE WITH ITS TERMS FOLLOWING THE
EXECUTION OF THIS AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY.


 


15.                               SUCCESSORS AND ASSIGNS.  EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN, THE PROVISIONS HEREOF SHALL INURE TO THE BENEFIT OF,
AND BE BINDING UPON, THE SUCCESSORS, ASSIGNS, HEIRS, EXECUTORS AND
ADMINISTRATORS OF THE PARTIES HERETO AND, SUBJECT TO SECTION 6.6, SHALL INURE TO
THE BENEFIT OF AND BE ENFORCEABLE BY EACH PERSON WHO SHALL BE A HOLDER OF THE
SHARES FROM TIME TO TIME.


 


16.                               FURTHER ASSURANCES.  EACH PARTY AGREES TO
COOPERATE FULLY WITH THE OTHER PARTIES AND TO EXECUTE SUCH FURTHER INSTRUMENTS,
DOCUMENTS AND AGREEMENTS AND TO GIVE SUCH FURTHER WRITTEN ASSURANCE AS MAY BE
REASONABLY REQUESTED BY ANY OTHER PARTY TO EVIDENCE AND REFLECT THE TRANSACTIONS
DESCRIBED HEREIN AND CONTEMPLATED HEREBY AND TO CARRY INTO EFFECT THE INTENTS
AND PURPOSES OF THIS AGREEMENT.


 


17.                               ENTIRE AGREEMENT.  THIS AGREEMENT SUPERSEDES
ALL PRIOR ORAL OR WRITTEN AGREEMENTS BETWEEN THE COMPANY AND THE INVESTOR
(EXCEPT AS NOTED IN SECTION 14 ABOVE) WITH RESPECT TO THE MATTERS DISCUSSED
HEREIN AND THEREIN.  THIS AGREEMENT AND THE SCHEDULES AND EXHIBITS HERETO
CONTAIN THE ENTIRE UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE MATTERS
DISCUSSED HEREIN AND THEREIN AND, EXCEPT AS SPECIFICALLY SET FORTH HEREIN OR
THEREIN, NEITHER THE COMPANY NOR THE INVESTORS MAKES ANY REPRESENTATION,
WARRANTY, COVENANT OR UNDERTAKING WITH RESPECT TO SUCH MATTERS.  THE COMPANY HAS
NOT, DIRECTLY OR INDIRECTLY, MADE ANY AGREEMENTS WITH THE INVESTOR RELATING TO
THE TERMS OR CONDITIONS OF THE PURCHASE OF THE SHARES EXCEPT AS SET FORTH IN
THIS AGREEMENT.


 


D-17

--------------------------------------------------------------------------------